Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JANUARY 27, 2017

AMONG

PATTERSON COMPANIES, INC.,

AS THE BORROWER

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

AS ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A.,

AS SYNDICATION AGENT

AND

JPMORGAN CHASE BANK, N.A.

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

FIFTH THIRD BANK

AND

ROYAL BANK OF CANADA,

AS CO-DOCUMENTATION AGENTS

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.

U.S. BANK NATIONAL ASSOCIATION

AND

WELLS FARGO SECURITIES LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNING MANAGERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE I    DEFINITIONS   

1.1

 

Certain Defined Terms

     1   

1.2

 

Terms Generally

     33   

1.3

 

Financial Covenant Calculations

     33   

1.4

 

Amendment and Restatement of Existing Credit Agreement

     34    ARTICLE II    THE CREDITS   

2.1

 

Initial Term Loans

     34   

2.2

 

Revolving Loans

     35   

2.3

 

Swing Line Loans

     35   

2.4

 

Determination of Dollar Amounts; Repayment of Loans; Termination; Mandatory
Prepayments

     37   

2.5

 

Commitment Fee; Aggregate Revolving Loan Commitment; Incremental Term Loans;
Additional Term Loans

     39   

2.6

 

Minimum Amount of Each Advance

     41   

2.7

 

Optional Principal Payments

     41   

2.8

 

Method of Selecting Types and Interest Periods for New Advances

     42   

2.9

 

Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurocurrency Advances After Default

     42   

2.10

 

Method of Borrowing

     43   

2.11

 

Changes in Interest Rate, etc.

     44   

2.12

 

Rates Applicable After Default

     44   

2.13

 

Method of Payment; Unavailability of Original Currency

     44   

2.14

 

[RESERVED]

     45   

2.15

 

Noteless Agreement; Evidence of Indebtedness

     45   

2.16

 

Telephonic Notices

     46   

2.17

 

Interest Payment Dates; Interest and Fee Basis

     46   

2.18

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reduction

     47   

2.19

 

Lending Installations

     47   

2.20

 

Non-Receipt of Funds by the Administrative Agent

     48   

2.21

 

Market Disruption

     48   

2.22

 

Judgment Currency

     48   

2.23

 

Replacement of Lender

     49   

2.24

 

Facility LCs

     49   

2.25

 

[RESERVED]

     54   

2.26

 

Defaulting Lenders

     54   

 

i



--------------------------------------------------------------------------------

ARTICLE III    YIELD PROTECTION; TAXES   

3.1

 

Yield Protection

     56   

3.2

 

Changes in Capital Adequacy Regulations

     57   

3.3

 

Availability of Types of Advances

     57   

3.4

 

Funding Indemnification

     58   

3.5

 

Taxes

     58   

3.6

 

Lender Statements; Survival of Indemnity

     63   

3.7

 

Alternative Lending Installation

     63    ARTICLE IV    CONDITIONS PRECEDENT   

4.1

 

Conditions Precedent to Closing

     64   

4.2

 

Each Credit Extension Following the Closing Date

     66    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.1

 

Existence and Standing

     66   

5.2

 

Authorization and Validity; Binding Effect

     66   

5.3

 

No Conflict; Government Consent

     67   

5.4

 

Financial Statements

     67   

5.5

 

Material Adverse Change

     67   

5.6

 

Taxes

     67   

5.7

 

Litigation and Contingent Obligations

     68   

5.8

 

Subsidiaries

     68   

5.9

 

ERISA

     68   

5.10

 

Accuracy of Information

     68   

5.11

 

Regulation U

     68   

5.12

 

Material Agreements

     68   

5.13

 

Compliance With Laws

     69   

5.14

 

Ownership of Properties

     69   

5.15

 

Plan Assets; Prohibited Transactions

     69   

5.16

 

Environmental Matters

     69   

5.17

 

Investment Company Act

     69   

5.18

 

Status as Senior Debt

     69   

5.19

 

Insurance

     69   

5.20

 

Solvency

     69   

5.21

 

No Default or Unmatured Default

     70   

5.22

 

Reportable Transaction

     70   

5.23

 

Post-Retirement Benefits

     70   

5.24

 

Anti-Corruption Laws and Sanctions

     70   

5.25

 

Money Laundering and Counter-Terrorist Financing Laws

     70   

5.26

 

EEA Financial Institutions

     70   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    COVENANTS   

6.1

 

Financial Reporting

     71   

6.2

 

Use of Proceeds

     72   

6.3

 

Notice of Default

     72   

6.4

 

Conduct of Business

     72   

6.5

 

Taxes

     73   

6.6

 

Insurance

     73   

6.7

 

Compliance with Laws

     73   

6.8

 

Maintenance of Properties

     73   

6.9

 

Inspection; Keeping of Books and Records

     73   

6.10

 

Dividends

     74   

6.11

 

Merger

     74   

6.12

 

Sale of Assets

     74   

6.13

 

Investments and Acquisitions

     75   

6.14

 

Indebtedness

     78   

6.15

 

Liens

     80   

6.16

 

Affiliates

     82   

6.17

 

Financial Contracts

     82   

6.18

 

Subsidiary Covenants

     83   

6.19

 

Contingent Obligations

     83   

6.20

 

Leverage Ratio

     83   

6.21

 

Interest Expense Coverage Ratio

     83   

6.22

 

[RESERVED]

     83   

6.23

 

Additional Subsidiary Guarantors

     83   

6.24

 

Foreign Subsidiary Investments

     84   

6.25

 

Subordinated Indebtedness

     84   

6.26

 

Sale of Accounts

     84   

6.27

 

Anti-Corruption Laws

     84    ARTICLE VII    DEFAULTS    ARTICLE VIII    ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES   

8.1

 

Acceleration

     87   

8.2

 

Amendments

     88   

8.3

 

Preservation of Rights

     90   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX    GENERAL PROVISIONS   

9.1

 

Survival of Representations

     90   

9.2

 

Governmental Regulation

     90   

9.3

 

Headings

     90   

9.4

 

Entire Agreement

     90   

9.5

 

Several Obligations; Benefits of this Agreement

     90   

9.6

 

Expenses; Indemnification

     91   

9.7

 

Numbers of Documents

     91   

9.8

 

Accounting

     91   

9.9

 

Severability of Provisions

     92   

9.10

 

Nonliability of Lenders

     92   

9.11

 

Confidentiality

     92   

9.12

 

Lenders Not Utilizing Plan Assets

     93   

9.13

 

Nonreliance

     93   

9.14

 

Disclosure

     93   

9.15

 

Performance of Obligations

     93   

9.16

 

Relations Among Lenders

     94   

9.17

 

USA Patriot Act Notification

     94   

9.18

 

Interest Rate Limitation

     94   

9.19

 

No Advisory or Fiduciary Responsibility

     94   

9.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     95   

9.21

 

Release of Guarantors

     95    ARTICLE X    THE ADMINISTRATIVE AGENT   

10.1

 

Appointment; Nature of Relationship

     96   

10.2

 

Powers

     96   

10.3

 

General Immunity

     96   

10.4

 

No Responsibility for Loans, Recitals, etc.

     97   

10.5

 

Action on Instructions of Lenders

     97   

10.6

 

Employment of Agents and Counsel

     97   

10.7

 

Reliance on Documents; Counsel

     97   

10.8

 

Administrative Agent’s Reimbursement and Indemnification

     98   

10.9

 

Notice of Default

     98   

10.10

 

Rights as a Lender

     98   

10.11

 

Lender Credit Decision

     98   

10.12

 

Successor Administrative Agent

     99   

10.13

 

Administrative Agent and Arranger Fees

     99   

10.14

 

Delegation to Affiliates

     99   

10.15

 

No Duties Imposed on Syndication Agent, Co-Documentation Agents or Arrangers

     100   

 

iv



--------------------------------------------------------------------------------

ARTICLE XI    SETOFF; RATABLE PAYMENTS   

11.1

 

Setoff

     100   

11.2

 

Ratable Payments

     100    ARTICLE XII    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

12.1

 

Successors and Assigns; Designated Lenders

     100   

12.2

 

Participations

     102   

12.3

 

Assignments

     104   

12.4

 

Dissemination of Information

     105   

12.5

 

Tax Certifications

     105     

. If any interest in any Loan Document is transferred to any Transferee

     105    ARTICLE XIII    NOTICES   

13.1

 

Notices; Effectiveness; Electronic Communication

     106   

13.2

 

Change of Address, Etc.

     107   

13.3

 

Communications on Electronic Transmission System

     107    ARTICLE XIV    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION   

14.1

 

Counterparts; Effectiveness

     107   

14.2

 

Electronic Execution of Assignments

     107    ARTICLE XV    CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL   

15.1

 

CHOICE OF LAW

     108   

15.2

 

CONSENT TO JURISDICTION

     108   

15.3

 

WAIVER OF JURY TRIAL

     108    ARTICLE XVI    BORROWER GUARANTY   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Commitment Schedule

Pricing Schedule

Schedule 1.1.1

   -   

Eurocurrency Payment Office of the Administrative Agent

Schedule 1.1.2

   -   

Existing Facility LCs

Schedule 5.8

   -   

Subsidiaries

Schedule 6.13

   -   

Investments

Schedule 6.14

   -   

Indebtedness

Schedule 6.15

   -   

Liens

EXHIBITS

Exhibit A

   -   

Form of Compliance Certificate

Exhibit B

   -   

Form of Assignment and Assumption Agreement

Exhibit C

   -   

Form of Promissory Note for Term Loan

Exhibit D

   -   

Form of Promissory Note for Revolving Loan

Exhibit E

   -   

Form of Designation Agreement

Exhibit F

   -   

Form of Guaranty

Exhibit G

   -   

Form of U.S. Tax Compliance Certificate

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of January 27, 2017 (as it
may be amended, restated, supplemented or otherwise modified from time to time),
is entered into by and among Patterson Companies, Inc., a Minnesota corporation,
as the Borrower, the Lenders from time to time party hereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the lenders party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as administrative agent thereunder, are currently
party to the Credit Agreement, dated as of June 16, 2015 (as amended,
supplemented or otherwise modified prior to the Closing Date, the “Existing
Credit Agreement”);

WHEREAS, the Borrower, the Lenders party hereto, the Departing Lender (as
defined below) and the Administrative Agent have (a) entered into this Agreement
in order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) extend the applicable maturity date in respect of the existing revolving
credit facility under the Existing Credit Agreement; (iii) re-evidence the “Term
A-1 Loans” under, and as defined in, the Existing Credit Agreement and extend
the applicable maturity date in respect thereof; (iv) re-evidence the
“Obligations” under, and as defined in, the Existing Credit Agreement, which
shall be repayable in accordance with the terms of this Agreement; and (v) set
forth the terms and conditions under which the Lenders will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Borrower and (b) agreed that the Departing Lender shall cease to be a party
to the Existing Credit Agreement as evidenced by its execution and delivery of
its Departing Lender Signature Page (as defined below);

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and its Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Closing Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

DEFINITIONS

1.1    Certain Defined Terms. As used in this Agreement:

“2008 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
March 2008, entered into by the Borrower and certain of its Subsidiaries with
respect to their issuance and



--------------------------------------------------------------------------------

private placement of senior unsecured debt securities (the “2008 Senior Notes”),
as such Note Purchase Agreement may be amended, modified or supplemented from
time to time in a manner that is not materially adverse to the interests of the
Lenders; provided that no such amendment, modification or supplement shall
increase the aggregate outstanding principal amount of the 2008 Senior Notes in
excess of the original face amount thereof (less any prepayments made in respect
thereof).

“2008 Senior Notes” has the meaning set forth in the definition of “2008 Note
Purchase Agreement”.

“2011 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
December 8, 2011, entered into by the Borrower and certain of its Subsidiaries
with respect to their issuance and private placement of senior unsecured debt
securities (the “2011 Senior Notes”), as such Note Purchase Agreement may be
amended, modified or supplemented from time to time in a manner that is not
materially adverse to the interests of the Lenders; provided that no such
amendment, modification or supplement shall increase the aggregate outstanding
principal amount of the 2011 Senior Notes in excess of the original face amount
thereof (less any prepayments made in respect thereof).

“2011 Senior Notes” has the meaning set forth in the definition of “2011 Note
Purchase Agreement”.

“2015 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
March 23, 2015, entered into by the Borrower and certain of its Subsidiaries
with respect to their issuance and private placement of senior unsecured debt
securities (the “2015 Senior Notes”), as such Note Purchase Agreement may be
amended, modified or supplemented from time to time in a manner that is not
materially adverse to the interests of the Lenders; provided that no such
amendment, modification or supplement shall increase the aggregate outstanding
principal amount of the 2015 Senior Notes in excess of the original face amount
thereof (less any prepayments made in respect thereof).

“2015 Senior Notes” has the meaning set forth in the definition of “2015 Note
Purchase Agreement”.

“Accounting Changes” has the meaning set forth in Section 9.8 hereof.

“Accounts” means the Borrower’s or a Subsidiary’s right to the payment of money
from the sale, lease or other disposition of goods or other assets by the
Borrower or a Subsidiary, a rendering of services by the Borrower or a
Subsidiary, a loan by the Borrower or a Subsidiary, the overpayment of taxes or
other liabilities of the Borrower, or otherwise, however such right to payment
may be evidenced, together with all other rights and interests (including all
liens and security interests) that the Borrower or Subsidiary may at any time
have against any account debtor or other party obligated thereon or against any
of the property of such account debtor or other party.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going concern business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires from one or
more Persons (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.

 

2



--------------------------------------------------------------------------------

“Additional Term Advance” means a borrowing hereunder consisting of Additional
Term Loans (i) made by the applicable Additional Term Lenders on the same
Borrowing Date or (ii) converted or continued by the applicable Additional Term
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the applicable Additional Term Loans of the
same Type and, in the case of Eurocurrency Loans, for the same Interest Period.

“Additional Term Commitment” means, as to any Term Lender, its obligation to
make an Advance consisting of Additional Term Loans.

“Additional Term Lender” means, at any time, a Lender that has an Additional
Term Commitment or an Additional Term Loan at such time.

“Additional Term Loans” has the meaning set forth in Section 2.5.3.

“Administrative Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., including
its branches and affiliates, in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, as Administrative Agent, and any successor Administrative Agent
appointed pursuant to Article X.

“Administrative Questionnaire” means, with respect to any Lender, the
administrative questionnaire delivered by such Lender to the Administrative
Agent upon becoming a Lender hereunder, as such questionnaire may be updated
from time to time by notice from such Lender to the Administrative Agent.

“Advance” means a Revolving Advance or a Term Advance, as the context may
require.

“Affected Lenders” has the meaning set forth in Section 2.23.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended) of 10% or more of any class of voting securities (or other
ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof. The Aggregate Revolving Loan Commitment on the
Closing Date is Seven Hundred Fifty Million and 00/100 Dollars ($750,000,000).

“Agreed Currencies” means:

(a)    in the case of Term Advances, Dollars; and

(b)    in the case of Revolving Advances, (i) Dollars, (ii) euro, (iii) Pounds
Sterling and (iv) any other currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) for which a LIBOR Screen Rate is available in the Administrative
Agent’s determination and (z) that is agreed to by the Administrative Agent and
each of the Lenders.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and as in effect from time
to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Eurocurrency Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that the
Eurocurrency Rate for any day shall be based on the Eurocurrency Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floors set forth therein. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.

“Animal Health” means Animal Health International, Inc., a Colorado corporation.

“Annual Financial Statements” means audited consolidated balance sheets and
related consolidated statements of income and comprehensive income, changes in
stockholders’ equity and cash flows of the Borrower for the fiscal years ending
April 30, 2016, April 15, 2015 and April 26, 2014, in each case prepared in
accordance with generally accepted accounting principles in the United States
and accompanied by an unqualified report thereon by their respective independent
registered public accountants.

“Anti-Corruption Laws” means all laws, rule and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery, corruption or money laundering.

“Applicable Fee Rate” means, with respect to the Commitment Fee, a percentage
per annum equal to:

(a)    until delivery of financial statements pursuant to Section 6.1.2 for the
first fiscal quarter ending after the Closing Date, 0.25% per annum; and

(b)    thereafter, the percentage rate per annum which is applicable at such
time with respect to such fee as set forth in the Pricing Schedule.

“Applicable Margin” means a percentage per annum equal to:

(a)    until delivery of financial statements pursuant to Section 6.1.2 for the
first fiscal quarter ending after the Closing Date, 1.50% per annum in the case
of Eurocurrency Advances and 0.50% per annum in the case of Floating Rate
Advances; and

(b)    thereafter, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

“Arrangers” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A., U.S. Bank
National Association and Wells Fargo Securities LLC and their respective
successors, in their capacities as joint lead arrangers and joint bookrunners
for the loan transaction evidenced by this Agreement, individually or
collectively, as the context requires.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means any lease, sale, transfer or other disposition of Property.

“Assignment Agreement” has the meaning set forth in Section 12.3.1.

“Authorized Officer” means, for any Person, any of the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
assistant treasurer of such Person, acting singly.

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(i) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (ii) stored value cards and
(iii) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any and all Banking
Services Agreements.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian,

 

5



--------------------------------------------------------------------------------

assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it (including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity), or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower” means Patterson Companies, Inc., a Minnesota corporation.

“Borrowing Date” means the date on which an Advance is made hereunder.

“Borrowing Notice” has the meaning set forth in Section 2.8.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual capacity,
and its successors.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Obligations
which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in euro).

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of a partnership, partnership interests (whether general or limited)
(c) in the case of a limited liability company, membership interests and (d) any
other interest or participation in a Person that confers on the holder the right
to receive a share of the profits and losses of, or distributions of assets of,
such Person.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (v) money market funds
investing primarily in assets of the type described in clauses (i) and (ii) of
this definition; provided in each case that the same provides for payment of
both principal and interest (and not principal alone or interest alone) and is
not subject to any contingency regarding the payment of principal or interest.

 

6



--------------------------------------------------------------------------------

“Change in Capital Adequacy Regulations” has the meaning set forth in
Section 3.2.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as amended) of
30% or more of the outstanding shares of voting stock of the Borrower;
(ii) other than pursuant to a transaction otherwise permitted under this
Agreement, the Borrower shall cease to own, directly or indirectly and free and
clear of all Liens or other encumbrances, all of the outstanding shares of
voting stock of the Guarantors on a fully diluted basis; (iii) the majority of
the Board of Directors of the Borrower fails to consist of Continuing Directors
or (iv) any “Change in Control” (or similar term) under (and as defined in) the
2015 Note Purchase Agreement, the 2015 Senior Notes, the 2011 Note Purchase
Agreement, the 2011 Senior Notes, the 2008 Note Purchase Agreement, the 2008
Senior Notes or the documentation governing any other Indebtedness that
constitutes a Permitted Refinancing of any of the foregoing.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (i) the adoption or taking effect of any law,
rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (iii) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (b) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Initial Term Lenders, Additional Term Lenders or Revolving Lenders, (b) when
used with respect to Commitments, refers to whether such Commitments are Initial
Term Commitments, Additional Term Commitments or Revolving Loan Commitments and
(c) when used with respect to Loans or an Advance, refers to whether such Loans,
or the Loans comprising such Advance, are Initial Term Loans, Additional Term
Loans or Revolving Loans.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.1 are satisfied or duly waived, which date is January 27, 2017.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral Shortfall Amount” has the meaning set forth in Section 8.1.

“Commitment” means an Initial Term Commitment, an Additional Term Commitment or
a Revolving Loan Commitment, as the context may require.

“Commitment Fee” has the meaning set forth in Section 2.5.1.

“Commitment Schedule” means the Schedule identifying each Lender’s outstanding
Initial Term Loan and/or Revolving Loan Commitment, as applicable, as of the
Closing Date attached hereto and identified as such.

 

7



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Computation Date” has the meaning set forth in Section 2.4.1.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, as to any Person for any period, the sum
of Consolidated EBIT for such period plus consolidated depreciation and
amortization for such period. If, during the period for which Consolidated
Adjusted EBITDA of the Borrower is being calculated, the Borrower or any
Subsidiary has (i) acquired sufficient Capital Stock of a Person to cause such
Person to become a Subsidiary; (ii) acquired all or substantially all of the
assets or operations, division or line of business of a person; or
(iii) disposed of one or more Subsidiaries (or disposed of all or substantially
all of the assets or operations, division or line of business of a Subsidiary or
other person), Consolidated Adjusted EBITDA shall be calculated after giving
pro forma effect thereto as if all of such acquisitions and dispositions had
occurred on the first day of such period. Consolidated Adjusted EBITDA will be
calculated on a rolling four-quarter basis.

“Consolidated Adjusted Net Income” means, as to any Person for any period, the
Consolidated Net Income of such Person; provided that if, during the period for
which Consolidated Adjusted Net Income of the Borrower is being calculated, the
Borrower or any Subsidiary has (i) acquired sufficient Capital Stock of a Person
to cause such Person to become a Subsidiary; (ii) acquired all or substantially
all of the assets or operations, division or line of business of a person; or
(iii) disposed of one or more Subsidiaries (or disposed of all or substantially
all of the assets or operations, division or line of business of a Subsidiary or
other person), Consolidated Adjusted Net Income shall be calculated after giving
pro forma effect thereto (using historical financial statements and containing
reasonable adjustments satisfactory to the Administrative Agent) as if all of
such acquisitions and dispositions had occurred on the first day of such period.
Consolidated Adjusted Net Income will be calculated on a rolling four-quarter
basis.

“Consolidated EBIT” means, as to any Person and with reference to any period,
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense and
(ii) expense for federal, state, local and foreign income and franchise taxes
paid or accrued, all calculated for such Person and its Subsidiaries on a
consolidated basis in accordance with Agreement Accounting Principles.

“Consolidated Interest Expense” means, as to any Person and with reference to
any period, the consolidated interest expense of such Person and its
Subsidiaries for such period (including capitalized lease interest and the
interest component of Capitalized Leases), determined on a consolidated basis in
accordance with Agreement Accounting Principles.

“Consolidated Net Income” means as to any Person and with reference to any
period, the net income (or loss) of such Person and its Subsidiaries calculated
on a consolidated basis in accordance with Agreement Accounting Principles for
such period, excluding any non-cash charges, non-cash employee stock based
expenses or gains which are unusual, non-recurring or extraordinary.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its Subsidiaries as of such date, determined on a consolidated
basis in accordance with Agreement Accounting Principles.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date, all Debt of the Borrower and
its Subsidiaries on such date, determined on a consolidated basis in accordance
with Agreement Accounting Principles.

“Consolidated Total Tangible Assets” means, as of any date, the total assets of
the Borrower and its Subsidiaries as of such date, excluding any and all
intangible assets, determined on a consolidated basis in accordance with
Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract, application for a Letter of Credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Contingent Obligation shall be
such guaranteeing person’s reasonably anticipated liability in respect thereof
as determined by such Person in good faith.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” has the meaning set forth in Section 2.9.

“Credit Extension” means (x) the making of an Advance or (y) a Facility LC
Credit Extension.

“Credit Extension Date” means the Borrowing Date for an Advance or the date of
any Facility LC Credit Extension.

“Credit Party” means, collectively, the Borrower and each of the Guarantors.

“Customer Installment Contract” means a contract between the Borrower or any
Subsidiary and a customer providing for the installment sale, licensing or
secured financing of equipment, furnishings or computer software.

“Debt” with respect to any Person means, at any time, without duplication:

(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable preferred stock;

 

9



--------------------------------------------------------------------------------

(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and other accrued liabilities arising in
the ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

(c)    all liabilities appearing on its balance sheet in respect of Capitalized
Leases in accordance with generally accepted accounting principles in the United
States;

(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

(e)    all of its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f)    Swaps of such Person;

(g)    any recourse liability of such Person under or in connection with a
Receivables Purchase Facility; and

(h)    any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

“Debtor Relief Laws” means the Bankruptcy Code of the Unites States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article VII.

“Defaulting Lender” means, subject to Section 2.26(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility LCs or Swing
Line Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a

 

10



--------------------------------------------------------------------------------

Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.26(d)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer, each Swing Line
Lender and each Lender.

“Dental Holdings” means Patterson Dental Holdings, Inc., a Minnesota
corporation.

“Departing Lender” means Citizens Bank, N.A.

“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.

“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region itself is the subject of any Sanctions.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

“Designation Agreement” has the meaning set forth in Section 12.1.2.

“Disposition Value” means, at any time, with respect to any property:

(a)    in the case of property that does not constitute Subsidiary Stock, the
book value thereof, valued at the time of such disposition in good faith by the
Borrower; and

(b)    in the case of property that constitutes Subsidiary Stock, an amount
equal to that percentage of book value of the assets of the Subsidiary that
issued such stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock of such Subsidiary (assuming, in making such calculations, that all
securities convertible into such capital stock are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the disposition thereof, in good
faith by the Obligors.

“Disqualified Stock” means any preferred or other capital stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Maturity Date.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.4.

 

11



--------------------------------------------------------------------------------

“Dollar” and “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any Person that is not a Foreign
Subsidiary.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Revolving
Lenders of any Eligible Currency as an Agreed Currency, (x) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced,
(y) such currency is, in the determination of the Administrative Agent, no
longer readily available or freely traded or (z) in the determination of the
Administrative Agent, an Equivalent Amount of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such currency shall no longer be an Agreed Currency until such
time as all of the Revolving Lenders agree to reinstate such currency as an
Agreed Currency and promptly, but in any event within five Business Days of
receipt of such notice from the Administrative Agent, the Borrower shall repay
all Revolving Loans in such affected currency or convert such Revolving Loans
into Revolving Loans in Dollars or another Agreed Currency, subject to the other
terms set forth in Article II.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s; provided
that, in no event shall any Ineligible Institution constitute an Eligible
Designee.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws (including common law), judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions or requirements relating to (i) the environment, (ii) the effect of
the environment on human health or safety, (iii) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

 

12



--------------------------------------------------------------------------------

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” means the euro referred to in Council Regulation (EC) No. 1103/97 dated
June 17, 1997 passed by the Council of the European Union, or, if different, the
then lawful currency of the member states of the European Union that participate
in the third stage of Economic and Monetary Union.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1.1.1 hereto or such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to the Borrower and each Lender as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the result of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, multiplied by (c) the Statutory Reserve Rate, plus, without duplication,
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.

“Eurocurrency Reference Rate” means, with respect to any Eurocurrency Advance
denominated in any Agreed Currency and for any applicable Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case, the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Agreed Currency and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the Eurocurrency Reference Rate
for such Agreed Currency and such Interest Period shall be the Interpolated
Rate; provided that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of
“Eurocurrency Reference Rate” shall be subject to Section 3.3.

 

13



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (Local Time) on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m. (Local Time) on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Swap Obligation” means, with respect to any Credit Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Specified Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an ECP at the time the Guarantee of
such Credit Party or the grant of such security interest becomes effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.5(a)(ii) or (iii),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.5(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” has the meaning assigned thereto in the Preliminary
Statements of this Agreement.

 

14



--------------------------------------------------------------------------------

“Existing Facility LCs” means those Letters of Credit issued and outstanding as
of the Closing Date and set forth on Schedule 1.1.2.

“Existing Revolving Loans” has the meaning set forth in Section 2.2.

“Existing Swing Line Loans” has the meaning set forth in Section 4.1(c)(vii).

“Existing Term Loans” has the meaning set forth in Section 2.1.

“Facility” means the Initial Term Loans, the Additional Term Loans, the
Revolving Credit Facility, the Swing Line Commitment or the Facility LC
Sublimit, as the context may require, and “Facilities” means all of the
foregoing collectively.

“Facility LC” has the meaning set forth in Section 2.24.1 and shall include the
Existing Facility LCs.

“Facility LC Application” has the meaning set forth in Section 2.24.3.

“Facility LC Collateral Account” has the meaning set forth in Section 2.24.11.

“Facility LC Credit Extension” means, with respect to any Facility LC, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Facility LC Sublimit” means an amount the lesser of (a) $50,000,000 and (b) the
aggregate amount of the Revolving Loan Commitments. The Facility LC Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means, collectively, (a) that certain fee letter dated January 5,
2017, among BTMU and the Borrower and (b) that certain fee letter dated
January 5, 2017, among Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Borrower.

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1.1 or 6.1.2.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

 

15



--------------------------------------------------------------------------------

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Currency” means Agreed Currencies other than Dollars.

“Foreign Currency Sublimit” means $250,000,000.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means (i) any Subsidiary that is not organized under the
laws of a jurisdiction located in the United States of America and (ii) any
Subsidiary of a Person described in clause (i) hereof that is organized under
the laws of a jurisdiction located in the United States of America.

“Foreign Subsidiary Investment” means the sum, without duplication, of (i) the
aggregate outstanding principal amount of all intercompany loans made on or
after the Closing Date from any Credit Party to any Foreign Subsidiary; (ii) all
outstanding Investments made on or after the Closing Date by any Credit Party in
any Foreign Subsidiary; and (iii) an amount equal to the net benefit derived by
the Foreign Subsidiaries resulting from any non-arm’s-length transactions, or
any other transfer of assets conducted, in each case entered into on or after
the Closing Date, between any Credit Party, on the one hand, and such Foreign
Subsidiaries, on the other hand, other than (a) transactions in the ordinary
course of business and (b) in respect of legal, accounting, reporting, listing
and similar administrative services provided by any Credit Party to any such
Foreign Subsidiary in the ordinary course of business consistent with past
practice.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” means each Person listed on the signature pages of the Guaranty
under the caption “Guarantors” and each Subsidiary that shall, at any time after
the date hereof, become a Guarantor in satisfaction of the provisions of
Section 6.23.

“Guarantee” means with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

 

16



--------------------------------------------------------------------------------

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

“Guaranty” means the Amended and Restated Guaranty, in substantially the form of
Exhibit F, entered into by each Guarantor in favor of the Administrative Agent
for the benefit of the Holders of Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Holders of Obligations” means the holders of the Obligations, the Rate
Management Obligations and the Banking Services Obligations and shall refer to
(i) each Lender in respect of its Loans, (ii) the LC Issuers in respect of
Reimbursement Obligations, (iii) the Administrative Agent, the Lenders, the
Swing Line Lender and the LC Issuers in respect of all other present and future
obligations and liabilities of the Borrower or any of its Domestic Subsidiaries
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Person benefiting from indemnities made by
the Borrower or any Subsidiary hereunder or under other Loan Documents in
respect of the obligations and liabilities of the Borrower or such Subsidiary to
such Person, (v) each Lender (or Affiliate thereof), in respect of all Rate
Management Obligations owing to any Person in such Person’s capacity as exchange
party or counterparty under any Rate Management Transaction so long as such
Person is (or, at the time such Person entered into such Rate Management
Transaction, was) a Lender or an Affiliate of a Lender, (vi) each Lender (or
Affiliate thereof), in respect of all Banking Services Obligations owing to any
Person in such Person’s capacity as provider of any Banking Services so long as
such Person is (or, at the time such Person entered into such Banking Services
Agreement, was) a Lender or an Affiliate of a Lender and (vii) their respective
permitted successors, transferees and assigns.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Reference Rate”.

“Incremental Term Loans” has the meaning set forth in Section 2.5.3.

“Incremental Term Advance” means any borrowing of Incremental Term Loans.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent

 

17



--------------------------------------------------------------------------------

Obligations of such Person, (viii) reimbursement obligations under letters of
credit, bankers’ acceptances, surety bonds and similar instruments
(ix) Off-Balance Sheet Liabilities, (x) obligations under Sale and Leaseback
Transactions, (xi) Net Mark-to-Market Exposure under Rate Management
Transactions, (xii) Disqualified Stock, and (xiii) any other obligation for
borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.

“Indemnification Letter” means a written agreement pursuant to which the
Borrower agrees to indemnify the Administrative Agent and the Lenders in
accordance with Section 3.4 of this Agreement in the event any Eurocurrency
Advance is not made on the Closing Date for any reason.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Borrower, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.

“Initial Term Advance” means a borrowing hereunder consisting of the aggregate
amount of the Initial Term Loans (i) made by the Initial Term Lenders on the
same Borrowing Date or (ii) converted or continued by the Initial Term Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the Initial Term Loans of the same Type and, in the case
of Eurocurrency Loans, for the same Interest Period.

“Initial Term Commitment” means, with respect to each Initial Term Lender, such
Lender’s Pro Rata Share of the Initial Term Loans.

“Initial Term Lender” means, at any time, any Lender that holds an Initial Term
Loan at such time.

“Initial Term Loan” means (x) a term loan made to the Borrower on the Original
Closing Date in accordance with Section 2.1(a) of the Existing Credit Agreement
or (y) an Incremental Term Loan. The aggregate outstanding principal amount of
the Initial Term Loans as of the Closing Date is $295,075,000 and each Initial
Term Lender’s respective portion of the Initial Term Loans on the Closing Date
is set forth on the Commitment Schedule.

“Interest Expense Coverage Ratio” means the ratio of Consolidated Adjusted
EBITDA to Consolidated Interest Expense, in each case for the Borrower’s most
recently completed four fiscal quarters and calculated for the Borrower and its
Subsidiaries on a consolidated basis.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
week (solely in the case of Revolving Advances) or one, two, three or six
months, or, to the extent agreed by each Lender of such Eurocurrency Advance,
twelve months, commencing on a Business Day selected by the Borrower pursuant to
this Agreement. Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, two, three or six months, or, if
applicable, twelve months, thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third, sixth or twelfth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third, sixth or twelfth succeeding month. If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided, however, that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.

 

18



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time. When determining the rate for a
period which is less than the shortest period for which the LIBOR Screen Rate is
available, the LIBOR Screen Rate for purposes of paragraph (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means the
overnight rate determined by the Administrative Agent from such service as the
Administrative Agent may select.

“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Draft” means a draft drawn on an LC Issuer pursuant to a Facility LC.

“LC Fee” has the meaning set forth in Section 2.24.4.

“LC Issuer” means BTMU (or any Subsidiary or Affiliate of BTMU designated by
BTMU) or any of the other Revolving Lenders that agrees to serve in such
capacity, as applicable, in its respective capacity as issuer of Facility LCs
hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount under all Facility LCs outstanding at such time plus
(ii) the aggregate unpaid amount at such time of all Reimbursement Obligations.
The LC Obligations of any Revolving Lender at any time shall be its Pro Rata
Share of the total LC Obligations at such time.

“LC Payment Date” has the meaning set forth in Section 2.24.5.

“Lender Parties” means the Administrative Agent, the LC Issuer, the Swing Line
Lender or any other Lender.

 

19



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuers.
For the avoidance of doubt, the term “Lenders” excludes the Departing Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or on the administrative information sheets provided to
the Administrative Agent in connection herewith or on a Schedule or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.19.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Leverage Ratio” means, at the end of any of the Borrower’s fiscal quarters, the
ratio of (i) (a) Consolidated Total Debt as of the end of such fiscal quarter
minus (b) unrestricted cash and Cash Equivalent Investments of the Borrower and
its Subsidiaries at such time not in excess of $200,000,000 to (ii) Consolidated
Adjusted EBITDA for the four consecutive fiscal quarters then ended.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Reference Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting an
Initial Term Loan, an Additional Term Loan, a Revolving Loan or a Swing Line
Loan.

“Loan Documents” means this Agreement, each Assumption Letter, the Facility LC
Applications, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.15 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Local Time” means (i) New York City time in the case of (x) any Term Loans and
(y) a Revolving Loan or Advance denominated in Dollars and (ii) local time in
the case of a Revolving Loan or Advance denominated in an Agreed Currency (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent or expressly provided herein).

“Losses” has the meaning specified in Section 9.6(b).

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations or performance of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower or any Subsidiary to perform its obligations
under the Loan Documents, (iii) the validity or enforceability of any of the
Loan Documents or (iv) the rights or remedies of the Administrative Agent, the
LC Issuers or the Lenders under any of the Loan Documents.

 

20



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means (i) PDSI, Patterson Veterinary Supply,
Patterson Management, Dental Holdings and Animal Health and (ii) any other
Domestic Subsidiary of the Borrower (other than an SPV) that meets one or both
of the following criteria: (i) such Domestic Subsidiary’s total assets,
determined on a consolidated basis with its Subsidiaries, is greater than or
equal to 15% of the consolidated total assets of the Borrower and its
Subsidiaries; or (ii) such Domestic Subsidiary’s Consolidated Adjusted Net
Income is greater than or equal to 15% of the Borrower’s Consolidated Adjusted
Net Income, in each case for the four consecutive fiscal quarters most recently
ended.

“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
meets one or both of the following criteria: (i) such Foreign Subsidiary’s total
assets, determined on a consolidated basis with its Subsidiaries, is greater
than or equal to 5% of the consolidated total assets of the Borrower and its
Subsidiaries; or (ii) such Foreign Subsidiary’s Consolidated Adjusted Net Income
is greater than or equal to 5% of the Borrower’s Consolidated Adjusted Net
Income, in each case for the four consecutive fiscal quarters most recently
ended.

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $50,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Subsidiary” means a Material Domestic Subsidiary or a Material Foreign
Subsidiary.

“Maturity Date” means (a) with respect to the Initial Term Loans, January 27,
2022 and (b) with respect to the Revolving Credit Facility, the earlier of
(i) January 27, 2022 and (ii) the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.5.2 hereof or the Revolving Loan
Commitments pursuant to Section 8.1 hereof.

“Modify” and “Modification” are defined in Section 2.24.1.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions.

“National Currency Unit” means the unit of currency (other than a euro unit) of
each member state of the European Union that participates in the third stage of
Economic and Monetary Union.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “Unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

 

21



--------------------------------------------------------------------------------

“Net Proceeds Amount” means, with respect to any Asset Sale by any Person, an
amount equal to:

(a) the aggregate amount of the consideration (valued at the fair market value
of such consideration at the time of the consummation of such Asset Sale)
received by such Person in respect of such Asset Sale, minus

(b)    all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Asset Sale.

“Non-Defaulting Revolving Lender” means, at any time, any Revolving Lender that
is not a Defaulting Lender at such time.

“Non-U.S. Lender” has the meaning set forth in Section 3.5(d).

“Note” has the meaning set forth in Section 2.15.

“Note Purchase Agreements” means, collectively, the 2008 Note Purchase
Agreement, the 2011 Note Purchase Agreement and the 2015 Note Purchase
Agreement.

“Obligations” means all Loans, all Reimbursement Obligations, Banking Services
Obligations, Rate Management Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any Subsidiary to the
Administrative Agent, any Lender, the Swing Line Lender, any LC Issuer, any
Arranger, any affiliate of the Administrative Agent, any Lender, the Swing Line
Lender, any LC Issuer or any Arranger, or any indemnitee under the provisions of
Section 9.6 or any other provisions of the Loan Documents, in each case of any
kind or nature, present or future, arising under this Agreement or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower or any Subsidiary under this Agreement or
any other Loan Document. Notwithstanding the foregoing, the definition of
“Obligations” shall not create or include any guarantee by any Credit Party of
(or grant of security interest by any Credit Party to support, as applicable)
any Excluded Swap Obligations of such Credit Party for purposes of determining
any obligations of any Credit Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, (iv) any Receivables Purchase
Facility or (v) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the consolidated balance sheets of such
Person, but excluding from this clause (v) all Operating Leases.

 

22



--------------------------------------------------------------------------------

“Off-Balance Sheet Trigger Event” has the meaning set forth in Section 7.17.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Original Closing Date” means June 16, 2015.

“Other Applicable Debt” has the meaning set forth in Section 2.4.4(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans
and Swing Line Loans on any date, the outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Loans (including any refinancing of outstanding unpaid drawings under
Facility LCs or Facility LC Credit Extensions as a Revolving Advance) and Swing
Line Loans, as the case may be, occurring on such date; and (b) with respect to
any LC Obligations on any date, the outstanding amount thereof on such date
after giving effect to any Facility LC Credit Extension occurring on such date
and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Facility LCs (including
any refinancing of outstanding unpaid drawings under Facility LCs or Facility LC
Credit Extensions as a Revolving Advance) or any reductions in the maximum
amount available for drawing under Facility LCs taking effect on such date.

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

“Overnight LIBOR Bank Funding Rate” means, for any day or other period
determined by the Administrative Agent in its sole discretion, the rate
comprised of overnight eurodollar borrowings by U.S.–managed banking offices of
depository institutions (as such composite rate shall be determined by the
Administrative Agent in its reasonable discretion) for such day or period;
provided that, if the Overnight LIBOR Bank Funding Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in an Agreed
Currency other than Dollars, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Advance,
Facility LC Credit Extension or payment by the LC Issuer pursuant to a Facility
LC, or any of the foregoing, plus any taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed upon, or charged
to, the Administrative Agent by any relevant correspondent bank in respect of
such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” has the meaning set forth in Section 12.2.3.

“Participants” has the meaning set forth in Section 12.2.1.

“Patterson Management” means Patterson Management, LP, a Minnesota limited
partnership.

“Patterson Veterinary Supply” means Patterson Veterinary Supply, Inc., a
Minnesota corporation.

“Payment Date” means the last day of each March, June, September and December
and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PDSI” means Patterson Dental Supply, Inc., a Minnesota corporation.

“Permitted Acquisition” has the meaning set forth in Section 6.13.5.

“Permitted Purchase Money Indebtedness” has the meaning set forth in
Section 6.14.5.

“Permitted Refinancing” means, with respect to any Indebtedness, any
replacement, renewal, refinancing or extension of such Indebtedness (including
successive refinancing) that (i) does not exceed the aggregate principal amount
(plus accrued interest and any applicable premium and associated fees and
expenses) of the Indebtedness being replaced, renewed, refinanced or extended,
(ii) does not have a maturity date at the time of such replacement, renewal,
refinancing or extension that is earlier than the maturity date of the
Indebtedness being replaced, renewed, refinanced or extended, (iii) does not
have a Weighted Average Life to Maturity at the time of such replacement,
renewal, refinancing or extension that is less than the Weighted Average Life to
Maturity of the Indebtedness being replaced, renewed, refinanced or extended and
(iv) does not rank at the time of such replacement, renewal, refinancing or
extension senior to the Indebtedness being replaced, renewed, refinanced or
extended.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

24



--------------------------------------------------------------------------------

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means a rate per annum equal to the rate of interest announced from
time to time by BTMU as its prime rate in effect at its principal office in New
York City, changing when and as said prime rate changes.

“Pro Forma Financial Statements” means a pro forma balance sheet and related
statement of operations of the Borrower and its Subsidiaries as of and for the
twelve-month period ending with the latest quarterly period covered by any of
the Quarterly Financial Statements (or, if later, the latest annual period
covered by any of the Annual Financial Statements), in each case after giving
effect to the Transactions and in a form reasonably satisfactory to the
Arrangers.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Property Reinvestment Application” means, with respect to any Asset Sale, the
application of an amount equal to the Net Proceeds Amount with respect to such
Asset Sale to the acquisition by the Borrower or any Subsidiary of operating
assets of the Borrower or such Subsidiary to be used in the principal business
of such Person as conducted immediately prior to such Asset Sale.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.

“Purchasers” has the meaning set forth in Section 12.3.1.

“Qualified Acquisition” means any Permitted Acquisition if the aggregate amount
of Indebtedness incurred by the Borrower and its Subsidiaries to finance the
purchase price of, or assumed by one or more of them in connection with, such
Permitted Acquisition is at least $500,000,000.

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of the Borrower for
the fiscal quarters ending October 29, 2016 and July 30, 2016, in each case
prepared in accordance with Agreement Accounting Principles.

 

25



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurocurrency Advance for any Interest
Period, (i) if the currency is Pounds Sterling, the first day of such Interest
Period, (ii) if the currency is euro, the day that is two (2) TARGET2 Days
before the first day of such Interest Period, and (iii) for any other currency,
two (2) Business Days prior to the commencement of such Interest Period (unless,
in each case, market practice differs in the relevant market where the
Eurodollar Reference Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

“Rate Management Obligations” of the Borrower or any Subsidiary means any and
all obligations of such Person to any Lender or any of its Affiliates, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all Rate Management Transactions, and
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Receivables Purchase Documents” means each of (i) the Receivables Sale
Agreement dated as of May 10, 2002, among the originators named therein and PDC
Funding Company, LLC, as buyer, as amended by Amendment No. 1 thereto, dated as
of May 9, 2003, as further amended by Amendment No. 2 thereto, dated as of
October 7, 2004, and as further amended by Amendment No. 3 thereto, dated as of
December 3, 2010, and the Third Amended and Restated Receivables Purchase
Agreement dated as of December 3, 2010 among PDC Funding Company, LLC, the
Borrower, the Conduits party thereto, the Financial Institutions party thereto,
the Purchase Agents party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd. New
York Branch, as agent, as such agreements have been and may be amended,
restated, extended or otherwise modified from time to time, (ii) the Amended and
Restated Contract Purchase Agreement, dated as of August 12, 2011 among the
Borrower, PDC Funding Company II, LLC, the Purchasers party thereto and Fifth
Third Bank, as agent, as amended by that First Amendment thereto dated as of
September 9, 2011, and the Amended and Restated Receivables Sale Agreement dated
as of August 12, 2011 among the Originators named therein and PDC Funding
Company II, LLC, as buyer, as such agreements have been and may be amended,
restated, extended or otherwise modified from time to time, and (iii) any
comparable additional or replacement facility made available to the Borrower or
any Subsidiary; provided that any of such facilities: (a) provides for the sale
by the Borrower or such Subsidiary of rights to payment arising under Customer
Installment Contracts; (b) provides for a purchase price in an amount that
represents the reasonably equivalent value of the assets subject thereto
(determined as of the date of such sale); (c) evidences the intent of the
parties that for accounting and all other purposes, such sale is to be treated
as a sale by the Borrower or a Subsidiary, as the case may be, and a purchase by
such institution(s) or special purpose entity (and not as a lending
transaction); (d) provides for the delivery of opinions of outside counsel to
the effect that, under, applicable bankruptcy, insolvency and similar laws
(subject to assumptions and qualifications customary for opinions of such type),
such transaction will be treated as a true sale and not as a lending transaction
and that the assets of any purchasing special purpose entity will not be
consolidated with the assets of the selling entity, the Borrower or any
Affiliate of the Borrower; (e) provides for the parties to such

 

26



--------------------------------------------------------------------------------

transaction to, and such parties do, treat such transaction as a sale for all
other accounting purposes; and (f) provides that such sale is without recourse
to the Borrower or such Subsidiary, except to the extent of normal and customary
conditions and rights of limited recourse that are consistent with the opinions
referred to in clause (d) and with the treatment of such sale as a true sale for
accounting purposes.

“Receivables Purchase Facility” means (i) the transactions contemplated by the
Receivables Purchase Documents and (ii) other sales (including licenses), with
limited recourse or no recourse, by PDSI, Patterson Veterinary Supply, Patterson
Management, or Animal Health of Accounts derived from sales on contract of
furnishings and equipment (but not, however, (a) open account sales of supplies
or (b) Accounts derived from provisions of services).

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
hereunder.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means the principal London (or other applicable) offices of
BTMU and such other banks as may be appointed by the Administrative Agent in
consultation with the Borrower. No Lender shall be obligated to be a Reference
Bank without its consent.

“Register” has the meaning set forth in Section 12.3.4.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligations” means, at any time, with respect to any LC Issuer,
the aggregate of all obligations of the Borrower then outstanding under
Section 2.24 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.

 

27



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) or (b) of ERISA that it be
notified within 30 days of the occurrence of such event; provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) or (b) of ERISA or Section 412(d) of the Code.

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of the sum of (a) the Total Outstandings with respect
to such Class (with, in the case of the Revolving Credit Facility, the aggregate
amount of each Lender’s risk participation and funded participation in LC
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) of all Lenders of such Class and (b) the aggregate unused
Commitments with respect to such Class of all Lenders of such Class; provided
that the unused Commitment and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender of such Class shall be excluded for
purposes of making a determination of Required Class Lenders.

“Required Lenders” means, at any date, Lenders in the aggregate holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in LC Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, and (c) aggregate unused
Revolving Loan Commitments; provided that the unused Term Commitment and unused
Revolving Loan Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the sum of the (a) Outstanding Amount of all
Revolving Loans and all LC Obligations (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in LC Obligations being
deemed “held” by such Lender for purposes of this definition) and (b) Available
Aggregate Revolving Loan Commitment; provided that the unused Revolving Loan
Commitment of, and the portion of the Outstanding Amount of all Revolving Loans
and all LC Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Reserve Requirement” means a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves or other
requirements) established by any central bank, monetary authority, the Board of
Governors of the Federal Reserve System, the Financial Conduct Authority, the
Prudential Regulation Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal. Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D of the Board. Eurocurrency Loans
shall be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board of Governors of the
Federal Reserve System. The Reserve Requirement shall be adjusted automatically
on and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

“Revolving Advance” means a borrowing hereunder consisting of the aggregate
amount of the Revolving Loans (i) made by the Revolving Lenders on the same
Borrowing Date or (ii) converted or

 

28



--------------------------------------------------------------------------------

continued by the Revolving Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the
Revolving Loans of the same Type and, in the case of Eurocurrency Loans, in the
same Agreed Currency and for the same Interest Period. The term “Revolving
Advance” shall include Swing Line Loans unless otherwise expressly provided.

“Revolving Credit Facility” means the revolving credit facility made available
to the Borrower pursuant to the Aggregate Revolving Loan Commitment.

“Revolving Increase” has the meaning set forth in Section 2.5.3.

“Revolving Lender” means, at any time, any Lender that has a Revolving Loan
Commitment at such time.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.2 (and any conversion
or continuation thereof).

“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrower in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule under the caption “Revolving Loan Commitment” or in any
Assignment Agreement delivered pursuant to Section 12.3, as such amount may be
modified from time to time pursuant to the terms hereof.

“Risk-Based Capital Guidelines” has the meaning set forth in Section 3.2.

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of S&P
Global, and any successor to its rating agency business.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions (at the Closing Date, Cuba,
Crimea, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any EU member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

 

29



--------------------------------------------------------------------------------

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Senior Debt” means any Indebtedness of any Credit Party, other than
Indebtedness that is in any manner subordinated in right of payment in respect
of the Obligations.

“Senior Notes” means, collectively, the 2008 Senior Notes, the 2011 Senior Notes
and the 2015 Senior Notes.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

(ii)    it is then able and expects to be able to pay its debts as they mature;
and

(iii)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.

“Specified Swap Obligation” means, with respect to any Credit Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board of Governors of the Federal
Reserve System, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under any
applicable law, rule or regulation, including Regulation D. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve, liquid asset or similar requirement.

 

30



--------------------------------------------------------------------------------

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Subsidiary Stock” means, with respect to any Person, the capital stock (or any
options or warrants to purchase stock, shares or other securities exchangeable
for or convertible into stock or shares) of any Subsidiary of such Person.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or Property which is responsible for
more than 10% of the consolidated net sales or of the Consolidated Net Income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).

“Swap” means, with respect to any Person, payment obligations with respect to
Rate Management Transactions and similar obligations obligating such Person to
make payments, whether periodically or upon the happening of a contingency. For
the purposes of this Agreement, the amount of the obligation under any Swap
shall be the amount determined in respect thereof as of the end of the then most
recently ended fiscal quarter of such Person, based on the assumption that such
Swap had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap provides for the netting
of amounts payable by and to such Person thereunder or if any such agreement
provides for the simultaneous payment of amounts by and to such Person, then in
each such case, the amount of such obligation shall be the net amount so
determined.

“Swing Line Borrowing Notice” has the meaning set forth in Section 2.3.2.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $75,000,000 at any one time
outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any
Revolving Lender shall be its Pro Rata Share of the total Swing Line Exposure at
such time.

“Swing Line Lender” means BTMU or such other Revolving Lender which may succeed
to its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.3.

 

31



--------------------------------------------------------------------------------

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Increase Period” has the meaning specified in Section 6.20.

“Term Advance” means an Initial Term Advance or an Additional Term Advance, as
the context may require.

“Term Commitment” means an Initial Term Commitment or an Additional Term
Commitment.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means an Initial Term Loan or an Additional Term Loan, as the
context may require.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations.

“Transferee” has the meaning set forth in Section 12.4.

“Transactions” means, collectively, the execution, delivery and performance by
the Credit Parties of this Agreement and the other Loan Documents, the borrowing
of Loans, Advances and other credit extensions, the use of the proceeds thereof
and the issuance of Facility LCs hereunder.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“USA Patriot Act” has the meaning set forth in Section 9.17.

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

32



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly Owned Subsidiaries of such Person, or by such Person and
one or more Wholly Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization 100% of the ownership interests having ordinary voting power of
which shall at the time be so owned or controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

1.3    Financial Covenant Calculations. Financial covenants shall be calculated
(a) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (b) without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such indebtedness in a reduced or bifurcated manner as described therein, and
such indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

33



--------------------------------------------------------------------------------

1.4    Amendment and Restatement of Existing Credit Agreement. The parties to
this Agreement agree that, on the Closing Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to be, and shall not constitute, a novation of the
obligations and liabilities of the parties under the Existing Credit Agreement.
All Revolving Loans and Term A-1 Loans made, and Obligations incurred, under the
Existing Credit Agreement which are outstanding on the Closing Date shall
continue as Revolving Loans, Initial Term Loans and Obligations, respectively,
under (and shall be governed by the terms of) this Agreement and the other Loan
Documents. Without limiting the foregoing, upon the effectiveness of the
amendment and restatement contemplated hereby on the Closing Date: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the “Revolving Loan Commitments” (as defined in the Existing
Credit Agreement) shall be redesignated as Revolving Loan Commitments hereunder
as set forth on the Commitment Schedule, (b) the “Term A-1 Loans” (as defined in
the Existing Credit Agreement) shall be redesignated as Initial Term Loans
hereunder in such amounts as set forth on the Commitment Schedule, (d) the
Administrative Agent shall make such other reallocations, sales, assignments or
other relevant actions in respect of each Lender’s credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Outstanding Revolving Credit Exposure and outstanding Loans hereunder reflects
such Lender’s Pro Rata Share of the Aggregate Outstanding Revolving Credit
Exposure and aggregate outstanding Loans on the Closing Date, (e) the Borrower
hereby agrees to compensate each Lender and the Departing Lender for any and all
losses and costs incurred by such Lender or the Departing Lender, as applicable,
in connection with the sale and assignment of any Eurocurrency Loans (including
the “Eurocurrency Loans” under the Existing Credit Agreement) and such
reallocation described above, in each case on the terms and in the manner set
forth in Section 3.4 hereof and (f) the revolving loans and the “Term A-1 Loans”
(as defined in the Existing Credit Agreement) previously made to the Borrower by
the Departing Lender under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (if any) shall be repaid in full
(accompanied by any accrued and unpaid interest and fees thereon), the Departing
Lender’s “Commitments” under the Existing Credit Agreement shall be terminated,
the Departing Lender shall not be a Lender for any purpose hereunder (except to
the extent of any indemnification of the Existing Credit Agreement that is meant
to continue to apply to the Departing Lender by its express terms), and the
Departing Lender shall be released from any obligation or liability under the
Existing Credit Agreement. Without limiting the forgoing, the parties hereto
(including, without limitation, the Departing Lender) hereby agree that the
consent of the Departing Lender shall be limited to the acknowledgements and
agreements set forth in this Section 1.4 and shall not be required as a
condition to the effectiveness of any other amendments, restatements,
supplements or modifications to the Existing Credit Agreement or the Loan
Documents.

ARTICLE II

THE CREDITS

2.1    Initial Term Loans. Prior to the Closing Date, certain term loans were
previously made to the Borrower under the Existing Credit Agreement which remain
outstanding as of the Closing Date (such outstanding term loans being
hereinafter referred to as the “Existing Term Loans”). Subject to the terms and
conditions set forth in this Agreement, the parties hereto agree that on the
Closing Date, but subject to the reallocation and other transactions described
in Section 1.4, the Existing Term Loans shall be re-evidenced as Initial Term
Loans under this Agreement and the terms of the Existing Term Loans shall be
restated in their entirety and shall be evidenced by this Agreement. As of the
Closing Date, the Initial Terms Loans are funded and such amounts may not be
reborrowed. The commitments of the “Term A-1 Lenders” under the Existing Credit
Agreement (including, for the avoidance of doubt, such

 

34



--------------------------------------------------------------------------------

Term A-1 Lenders constituting Initial Term Lenders) to fund the Initial Term
Loans terminated immediately following the funding of the Initial Term Loans on
the Original Closing Date. The Initial Term Loans are denominated solely in
Dollars and may be continued as Floating Rate Loans or converted into
Eurocurrency Loans in the manner provided in Section 2.8 and subject to the
other conditions and limitations therein set forth and set forth in this Article
II and set forth in the definition of Interest Period. Additionally, the
Borrower shall make the scheduled repayment installments of principal prescribed
in Section 2.4.2 and the mandatory prepayments prescribed in Section 2.4.4.

2.2    Revolving Loans. Prior to the Closing Date, certain revolving loans were
previously made to the Borrower under the Existing Credit Agreement which remain
outstanding as of the Closing Date (such outstanding revolving loans being
hereinafter referred to as the “Existing Revolving Loans”). Subject to the terms
and conditions set forth in this Agreement, the parties hereto agree that on the
Closing Date, but subject to the reallocation and other transactions described
in Section 1.4, the Existing Revolving Loans shall be re-evidenced as Revolving
Loans under this Agreement and the terms of the Existing Revolving Loans shall
be restated in their entirety and shall be evidenced by this Agreement. From and
including the Closing Date and prior to the Maturity Date, subject to the terms
and conditions set forth herein, each Revolving Lender severally and not jointly
agrees, on the terms and conditions set forth in this Agreement, to (i) make
Revolving Loans to the Borrower in Agreed Currencies from time to time and
(ii) participate in Facility LCs issued upon the request of the Borrower, in
each case in Dollar Amounts not to exceed in the aggregate such Lender’s Pro
Rata Share of the Available Aggregate Revolving Loan Commitment; provided that
(i) except as provided in Section 2.4.3, at no time shall the Dollar Amount of
the Aggregate Outstanding Revolving Credit Exposure hereunder exceed the
Aggregate Revolving Loan Commitment, (ii) all Floating Rate Loans shall be made
in Dollars, and (iii) except as provided in Section 2.4.3, at no time shall the
aggregate outstanding Dollar Amount of all Revolving Loans denominated in
Foreign Currencies exceed the Foreign Currency Sublimit. Unless the Borrower has
delivered to the Administrative Agent an Indemnification Letter (or entered into
a similar undertaking reasonably acceptable to the Administrative Agent, which
may be set forth in a Borrowing Notice) on or before the third (3rd) Business
Day prior to the Closing Date with respect to all Revolving Loans requested to
be made as Eurocurrency Advances on the Closing Date or on or before the third
(3rd) Business Day thereafter, the Loans made on the Closing Date or on or
before the third (3rd) Business Day thereafter shall initially be Floating Rate
Loans and thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Loans in the manner provided in Section 2.8 and subject to the
other conditions and limitations therein set forth and set forth in this Article
II and set forth in the definition of Interest Period. Revolving Loans made
after the third (3rd) Business Day after the Closing Date shall be, at the
option of the Borrower, selected in accordance with Section 2.8, either Floating
Rate Loans or Eurocurrency Loans. Each Advance under this Section 2.2 shall
consist of Revolving Loans made by each Revolving Lender ratably in proportion
to such Lender’s respective Pro Rata Share. The LC Issuers will issue Facility
LCs hereunder on the terms and conditions set forth in Section 2.24. Subject to
the terms of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans at any time prior to the Maturity Date. On the Maturity Date,
the commitment of each Lender to lend hereunder shall automatically expire and
the Borrower shall repay in full the outstanding principal balance of the
Revolving Loans. Additionally, the Borrower shall make the mandatory prepayments
prescribed in Section 2.4.3.

2.3    Swing Line Loans.

2.3.1    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.1 and Section 4.2, if applicable, from and
including the Closing Date and prior to the Maturity Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans, in Dollars, to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Commitment, provided that

 

35



--------------------------------------------------------------------------------

(a) the Dollar Amount of the Aggregate Outstanding Revolving Credit Exposure
shall not at any time exceed the Aggregate Revolving Loan Commitment, and (b) at
no time shall the sum of (i) the Swing Line Loans then outstanding, plus
(ii) the outstanding Revolving Loans made by the Swing Line Lender pursuant to
Section 2.2 (including its participation in any Facility LCs), exceed the Swing
Line Lender’s Revolving Loan Commitment at such time. Subject to the terms of
this Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at
any time prior to the Maturity Date.

2.3.2    Borrowing Notice. The Borrower shall deliver to the Administrative
Agent and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing
Notice”) not later than 12:00 noon (New York City time) on the Borrowing Date of
each Swing Line Loan, specifying (a) the applicable Borrowing Date (which date
shall be a Business Day and which may be the same day as the date the Swing Line
Borrowing Notice was given), and (b) the aggregate amount of the requested Swing
Line Loan which shall be an amount not less than $100,000 (and increments of
$100,000 if in excess thereof). At the election of the Borrower, the Swing Line
Loans shall bear interest at (i) the Floating Rate, (ii) the Overnight LIBOR
Bank Funding Rate plus the Applicable Margin for Eurocurrency Advances or
(iii) such other rate per annum (which rate shall not be less than zero) as
shall be agreed to by the Swing Line Lender and the Borrower.

2.3.3    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Revolving Lender by
fax or other similar form of transmission, of the requested Swing Line Loan. Not
later than 2:00 p.m. (New York City time) on the applicable Borrowing Date, the
Swing Line Lender shall make available the Swing Line Loan, in funds immediately
available in New York City, to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will promptly make the funds
so received from the Swing Line Lender available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.

2.3.4    Repayment of Swing Line Loans. The outstanding principal amount of each
Swing Line Loan shall be paid in full by the Borrower on or before the tenth
(10th) Business Day after the Borrowing Date for such Swing Line Loan. In
addition, the Swing Line Lender (a) may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, or (b) shall, on the tenth
(10th) Business Day after the Borrowing Date of any Swing Line Loan, require
each Revolving Lender (including the Swing Line Lender) to make a Revolving Loan
in the amount of such Revolving Lender’s Pro Rata Share of such Swing Line Loan
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Swing Line Loan. Not later than 12:00 noon (New
York City time) on the date of any notice received pursuant to this
Section 2.3.4, each Revolving Lender shall make available its required Revolving
Loan, in funds immediately available in New York City to the Administrative
Agent at its address specified pursuant to Article XIII. Revolving Loans made
pursuant to this Section 2.3.4 shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations set forth in this Article II. Unless a
Revolving Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Sections 4.1 or 4.2 had not then been satisfied, such Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.3.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Administrative Agent, the Swing Line
Lender or any other Person, (ii) the occurrence or continuance of a Default or
Unmatured Default, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, or

 

36



--------------------------------------------------------------------------------

(iv) any other circumstances, happening or event whatsoever. In the event that
any Revolving Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.3.4, the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Revolving Lender hereunder until the Administrative
Agent receives such payment from such Revolving Lender or such obligation is
otherwise fully satisfied. In addition to the foregoing, if for any reason any
Revolving Lender fails to make payment to the Administrative Agent of any amount
due under this Section 2.3.4, such Revolving Lender shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the Swing Line Lender, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Revolving Lender together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received. On the Maturity Date, the
Borrower shall repay in full the outstanding principal balance of the Swing Line
Loans.

2.3.5    The Swing Line Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swing Line Lender and
the successor Swing Line Lender. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Swing Line Lender. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
interest accrued for the account of the replaced Swing Line Lender pursuant to
Section 2.3. From and after the effective date of any such replacement, (x) the
successor Swing Line Lender shall have all the rights and obligations of the
replaced Swing Line Lender under this Agreement with respect to Swing Line Loans
made thereafter and (y) references herein to the term “Swing Line Lender” shall
be deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require. After the replacement of the Swing Line Lender hereunder, the replaced
Swing Line Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swing Line Lender under this Agreement with respect
to Swing Line Loans made by it prior to its replacement, but shall not be
required to make additional Swing Line Loans.

2.3.6    Subject to the appointment and acceptance of a successor Swing Line
Lender in accordance with Section 2.3.5 above (provided that the resigning Swing
Line Lender’s consent shall not be required for its replacement), the Swing Line
Lender may resign as Swing Line Lender at any time upon thirty (30) days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, the Swing Line Lender shall be replaced in accordance with
Section 2.3.5 above.

2.4    Determination of Dollar Amounts; Repayment of Loans; Termination;
Mandatory Prepayments.

2.4.1    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of (a) each Eurocurrency Advance as of the date two
(2) Business Days prior to the applicable Borrowing Date or, if applicable, the
date of conversion/continuation of any Advance as a Eurocurrency Advance,
(b) the LC Obligations as of the date of each request for the issuance or
Modification of any Facility LC, and (c) all outstanding Credit Extensions on
and as of the last Business Day of each calendar quarter and, during the
continuation of a Default, on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders. Each day upon or as of which the Administrative Agent determines Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Extension for
which a Dollar Amount is determined on or as of such date.

 

37



--------------------------------------------------------------------------------

2.4.2    Required Payments; Terminations.

(a)    Initial Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Initial Term Lenders (i) (x) on the last day of
each fiscal quarter ending after the Closing Date (commencing with the first
fiscal quarter ending after the Closing Date), but on or before the second
anniversary of the Closing Date, 1.25% of the aggregate principal amount of all
Initial Term Loans outstanding as of the Closing Date, (y) on the last day of
each fiscal quarter ending after the second anniversary of the Closing Date but
on or before the third anniversary of the Closing Date, 1.875% of the aggregate
principal amount of all Initial Term Loans outstanding as of the Closing Date
and (z) on the last day of each fiscal quarter ending after the third
anniversary of the Closing Date but on or before the Maturity Date, 2.50% of the
aggregate principal amount of all Initial Term Loans outstanding as of the
Closing Date (which payments shall in each case be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.4.4) and (ii) on the Maturity Date, the aggregate principal amount of
all Initial Term Loans outstanding on such date.

(b)    Revolving Loans. Any outstanding Revolving Loans shall be paid in full by
the Borrower on the Maturity Date and all other unpaid Obligations with respect
to the Revolving Credit Facility shall be paid in full by the Borrower on the
Maturity Date.

(c)    Swing Line Loans. The Borrower shall repay the Swing Line Loans and all
other Obligations in respect thereof in accordance with Section 2.3.4.

(d)    Notwithstanding the termination of the Revolving Loan Commitments under
this Agreement on the Maturity Date, until all of the Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied and
all financing arrangements among the Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

2.4.3    Mandatory Prepayments of Aggregate Outstanding Revolving Credit
Exposure. If at any time and for any reason, the Dollar Amount of the Aggregate
Outstanding Revolving Credit Exposure is greater than the Aggregate Revolving
Loan Commitment, the Borrower shall immediately make a mandatory prepayment of
the Aggregate Outstanding Revolving Credit Exposure in an Equivalent Amount
equal to such excess; provided that if such excess is caused solely by
fluctuations in Exchange Rates, (a) no such prepayment will be required to the
extent the Dollar Amount of such Aggregate Outstanding Revolving Credit Exposure
in Foreign Currencies is not more than 105% of the Foreign Currency Sublimit or
to the extent the Dollar Amount of the Aggregate Outstanding Revolving Credit
Exposure is not more than 105% of the Aggregate Revolving Loan Commitment
thereunder and (b) such excess will be calculated as of (i) the last Business
Day of each calendar quarter, (ii) any other Business Day at the Administrative
Agent’s sole discretion during the continuation of a Default and (iii) each date
of a Borrowing Request, Conversion/Continuation Notice and each request for the
issuance or Modification of any Facility LC.

 

38



--------------------------------------------------------------------------------

2.4.4 Mandatory Prepayments from Asset Sales.

(a)    To the extent required pursuant to Section 6.12.7, within 90 days before
or 365 days after the receipt by the Borrower or any of its Subsidiaries of any
Net Proceeds Amount from any Asset Sale, the Borrower shall prepay Term Loans in
an aggregate amount equal to 100% of such Net Proceeds Amount; provided that if
at the time that any such prepayment would be required, the Borrower is required
to prepay or repurchase (or offer to prepay or repurchase) any other Senior Debt
(other than the Term Loans), in each case pursuant to the terms of the
documentation governing such Debt, with the Net Proceeds Amount from such Asset
Sale (such other Senior Debt required to be prepaid or repurchased (or offered
to be prepaid or repurchased, “Other Applicable Debt”), then the Borrower may
apply such Net Proceeds Amount on a pro rata basis (determined on the basis of
the aggregate outstanding principal amount of the Term Loans and Other
Applicable Debt at such time; provided, further that the portion of such Net
Proceeds Amount allocated to the Other Applicable Debt shall not exceed the
amount of such Net Proceeds Amount required to be allocated to the Other
Applicable Debt pursuant to the terms thereof, and the remaining amount, if any,
of such Net Proceeds Amount shall be allocated to the Term Loans in accordance
with the terms hereof) to the prepayment of the Term Loans and to the repurchase
or prepayment of Other Applicable Debt, and the amount of prepayment of the Term
Loans that would have otherwise been required pursuant to this Section 2.4.4(a)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Debt decline to have such Other Applicable Debt repurchased
or prepaid, the declined amount shall promptly (and in any event within five
(5) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof.

(b)    Each prepayment of Term Loans made pursuant to this Section 2.4.4 shall
be (x) applied to the Initial Term Loans, (y) applied to the scheduled repayment
installments of principal of the Initial Term Loans prescribed in Section 2.4.2
following the date of such prepayment in direct order of maturity and (z) paid
to the Initial Term Lenders in accordance with their respective Pro Rata Shares
of such prepayment.

(c)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to this Section 2.4.4 promptly, and in no event more than three (3) Business
Days, following the event giving rise to such mandatory prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment. The
Administrative Agent will promptly notify each applicable Term Lender of the
contents of the Borrower’s prepayment notice and of such Term Lender’s Pro Rata
Share of the prepayment.

2.4.5    Mandatory Prepayments of Eurocurrency Advances. Mandatory prepayments
of Eurocurrency Advances shall be accompanied by (a) accrued and unpaid interest
thereon and (b) funding indemnification amounts pursuant to Section 3.4.

2.5    Commitment Fee; Aggregate Revolving Loan Commitment; Incremental Term
Loans; Additional Term Loans.

2.5.1    The Commitment Fee. The Borrower shall pay to the Administrative Agent,
for the account of the Revolving Lenders in accordance with their Pro Rata
Shares, from and after the Closing Date until the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole, a commitment fee (the
“Commitment Fee”) accruing at the rate of the then Applicable Fee Rate on the
daily average Available Aggregate Revolving Loan Commitment

 

39



--------------------------------------------------------------------------------

(provided that, for purposes of determining the Commitment Fee, all outstanding
Swing Line Loans shall be excluded from the calculation of the Available
Aggregate Revolving Loan Commitment). All such Commitment Fees payable hereunder
shall be payable quarterly in arrears on each Payment Date; provided that if any
Revolving Lender continues to have Outstanding Revolving Credit Exposure after
the termination of its Revolving Loan Commitment, then the Commitment Fee shall
continue to accrue and be due and payable pursuant to the terms hereof until
such Outstanding Revolving Credit Exposure is reduced to zero.

2.5.2    Reductions in Aggregate Revolving Loan Commitment. The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part,
ratably among the Revolving Lenders in a minimum amount of $5,000,000 (and in
multiples of $1,000,000 if in excess thereof) (or the Approximate Equivalent
Amount if denominated in an Agreed Currency other than Dollars), upon at least
three (3) Business Days’ prior written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Revolving Loan Commitment may not be reduced below
the Dollar Amount of the Aggregate Outstanding Revolving Credit Exposure. All
accrued Commitment Fees shall be payable on the effective date of any
termination of the Revolving Loan Commitments hereunder and on the final date
upon which all Revolving Loans are repaid. For purposes of calculating the
Commitment Fee hereunder, the principal amount of each Revolving Advance made in
an Agreed Currency other than Dollars shall be at any time the Dollar Amount of
such Revolving Advance as determined on the most recent Computation Date with
respect to such Revolving Advance.

2.5.3    Increase in Aggregate Revolving Loan Commitment; Incremental Term
Loans; Additional Term Loans. Subject to Section 2.5.1 and 2.5.2 and the other
terms and conditions of this Agreement, at any time prior to the Maturity Date,
the Borrower may, on the terms set forth below, request that (a) the initial
Aggregate Revolving Loan Commitment hereunder be increased (each such increase
being a “Revolving Increase”), (b) the aggregate principal amount of the Initial
Term Loans hereunder be increased (the loans borrowed pursuant to such increase
being “Incremental Term Loans”) and (c) one or more additional tranches of term
loans be issued hereunder on terms and conditions (including, without
limitation, pricing, amortization, prepayment and related interest rate hedging)
reasonably acceptable to the Administrative Agent (such additional term loans
being “Additional Term Loans”); provided, however, that (i) the aggregate amount
of all Revolving Increases, Incremental Term Loans and Additional Term Loans
that shall be made and/or become effective shall not exceed $350,000,000,
(ii) an increase in the Aggregate Revolving Loan Commitment or issuance of
Incremental Term Loans or Additional Term Loans hereunder may be made only at a
time when no Default or Unmatured Default shall have occurred and be continuing
or would result therefrom, (iii) no Lender’s Revolving Loan Commitment shall be
increased, nor shall any Lender have any commitment to make any Incremental Term
Loan or Additional Term Loan under this Section 2.5.3 without its consent and
(iv) no Incremental Term Loan or Additional Term Loan shall mature earlier than
the Maturity Date (but may have amortization prior to such date). In the event
of a Revolving Increase or a borrowing of Incremental Term Loans or Additional
Term Loans, any financial institution (other than an Ineligible Institution)
which the Borrower and the Administrative Agent invite to become a Lender or to
increase its Revolving Loan Commitment or to provide Incremental Term Loans or
Additional Term Loans may set the amount of its Revolving Loan Commitment,
Incremental Term Loan or Additional Term Loans, as applicable, at a level agreed
to by the Borrower and the Administrative Agent (and the LC Issuers and the
Swing Line Lender in the case of any increase in the Aggregate Revolving Loan
Commitment). In the event that the Borrower, the Administrative Agent and one or
more of the Lenders (or other financial institutions) (and the LC Issuers and
the Swing Line Lender in the

 

40



--------------------------------------------------------------------------------

case of any increase in the Aggregate Revolving Loan Commitment) shall agree
upon a Revolving Increase or a borrowing of Incremental Term Loans or Additional
Term loans, (i) the Borrower, the Administrative Agent and each Lender or other
financial institution increasing its Revolving Loan Commitment or extending a
new Revolving Loan Commitment, an Incremental Term Loan or an Additional Term
Loan (and the LC Issuers and the Swing Line Lender in the case of any increase
in the Aggregate Revolving Loan Commitment) shall enter into an amendment to
this Agreement setting forth the amounts of the Revolving Loan Commitments,
Incremental Term Loans and/or Additional Term Loans, as applicable, as so
increased, providing that the financial institutions extending new Revolving
Loan Commitments, Incremental Term Loans or Additional Term Loans shall be
Lenders for all purposes under this Agreement, and setting forth such additional
provisions as the Administrative Agent shall consider reasonably appropriate and
(ii) the Borrower shall execute, if requested, a new Note to each financial
institution that is extending a new Revolving Loan Commitment, Incremental Term
Loan or Additional Term Loan, or increasing its Revolving Loan Commitment. No
such amendment shall require the approval or consent of any Lender whose
Revolving Loan Commitment is not being increased and that is not making an
Incremental Term Loan or Additional Term Loan. Upon the execution and delivery
of such amendment as provided above, and upon satisfaction of such other
conditions as the Administrative Agent may reasonably specify upon the request
of the financial institutions that are extending new Revolving Loan Commitments
and/or making Incremental Term Loans or Additional Term Loans (including,
without limitation, the Administrative Agent administering the reallocation of
any outstanding Revolving Loans ratably among the Lenders with Revolving Loan
Commitments after giving effect to each Revolving Increase, and the delivery of
certificates, evidence of corporate authority and legal opinions on behalf of
the Borrower), this Agreement shall be deemed to be amended accordingly. Neither
the Borrower, nor any Affiliate or Subsidiary of the Borrower, shall be
permitted to become a Lender pursuant to this Section 2.5.3. In connection with
any increase of the Revolving Loan Commitments or the making of any Incremental
Term Loans or Additional Term Loans pursuant to this Section 2.5.3, any
financial institution becoming a party hereto that is not at such an existing
Lender shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any such financial
institution that is organized under the laws of a jurisdiction outside of the
United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA Patriot Act.

2.6    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess thereof)
(or the Approximate Equivalent Amounts if denominated in an Agreed Currency
other than Dollars), and each Floating Rate Advance (other than a Swing Line
Loan or an Advance to repay Swing Line Loans) shall be in the minimum amount of
$1,000,000 (and in multiples of $100,000 if in excess thereof), provided,
however, that any Floating Rate Advance consisting of Revolving Loans may be in
the amount of the Available Aggregate Revolving Loan Commitment.

2.7    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances of any Class
(other than Swing Line Loans), or any portion of the outstanding Floating Rate
Advances of any Class (other than Swing Line Loans), in a minimum aggregate
amount of $1,000,000 or any integral multiple of $1,000,000 in excess thereof,
with prior notice delivered to the Administrative Agent no later than 11:00 a.m.
(Local Time) one (1) Business Day prior to the date of any such anticipated
repayment. The Borrower may at any time pay, without penalty or premium, all
outstanding Swing Line Loans, or, in a minimum amount of $100,000 and increments
of $100,000 in excess thereof, any portion of the outstanding Swing Line Loans,
with notice

 

41



--------------------------------------------------------------------------------

to the Administrative Agent and the Swing Line Lender by 11:00 a.m. (Local time)
on the date of any such repayment. The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances of any Class, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $1,000,000 in excess thereof (or the Approximate Equivalent
Amount if denominated in an Agreed Currency other than Dollars), any portion of
the outstanding Eurocurrency Advances of any Class, with notice delivered to the
Administrative Agent no later than 12:00 noon (Local Time) three (3) Business
Days prior to the date of any such anticipated repayment in the case of
Eurocurrency Advances denominated in Dollars and four (4) Business Days prior to
the date of any such anticipated repayment in the case of Eurocurrency Advances
denominated in an Agreed Currency other than Dollars. Prepayments shall be
accompanied by accrued and unpaid interest thereon.

2.8    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Class and Type of each Advance and (x) in the case of
each Eurocurrency Advance, the Interest Period and (y) in the case of each
Revolving Advance that is a Eurocurrency Advance, the Agreed Currency applicable
thereto from time to time; provided that there shall be no more than ten
(10) Interest Periods in effect with respect to all of the Loans at any time,
unless such limit has been waived by the Administrative Agent in its sole
discretion. The Borrower shall give the Administrative Agent irrevocable written
notice (a “Borrowing Notice”) not later than 11:00 a.m. (Local Time) on the
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan),
three (3) Business Days before the Borrowing Date for each Eurocurrency Advance
denominated in Dollars and four (4) Business Days before the Borrowing Date for
each Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
specifying:

(a)    the Borrowing Date, which shall be a Business Day, of such Advance,

(b)    the Class of such Advance,

(c)    the aggregate amount of such Advance,

(d)    the Type of Advance selected,

(e)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto,

(f)    in the case of each Revolving Advance that is a Eurocurrency Advance, the
Agreed Currency applicable thereto, and

(g)    the payment instructions for the account of the Borrower to which such
Advance shall be credited.

The Borrower may not select an Interest Period that ends after the Maturity
Date.

2.9    Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurocurrency Advances After Default. Floating Rate Advances
(other than Swing Line Advances) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9, are prepaid in accordance with Section 2.4.4 or
are

 

42



--------------------------------------------------------------------------------

repaid in accordance with Section 2.4.2 or Section 2.7. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time:

2.9.1    each such Eurocurrency Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (x) such
Eurocurrency Advance is or was prepaid in accordance with Section 2.4.4 or
repaid in accordance with Section 2.4.2 or Section 2.7 or (y) the Borrower shall
have given the Administrative Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance either continue as a Eurocurrency Advance for the same or another
Interest Period or be converted into a Floating Rate Advance; and

2.9.2    each such Eurocurrency Advance denominated in an Agreed Currency other
than Dollars shall be automatically converted into a Eurocurrency Advance in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.4.2 or
Section 2.7 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period.

Subject to the terms of Section 2.6 and the payment of any funding
indemnification amounts required by Section 3.4, the Borrower may elect from
time to time to convert all or any part of an Advance of any Type (other than a
Swing Line Advance) into any other Type or Types of Advances denominated in the
same or any other Agreed Currency; provided that any conversion of any
Eurocurrency Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto. Notwithstanding anything to the contrary contained in
this Section 2.9 during the continuance of a Default or an Unmatured Default,
the Administrative Agent may (or shall at the direction of the Required
Lenders), by notice to the Borrower, declare that no Advance may be made as,
converted to or, following the expiration of any Interest Periods then in
effect, continued as a Eurocurrency Advance. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a Eurocurrency Advance not
later than 12:00 noon (Local Time) three (3) Business Days, in the case of a
conversion into a Floating Rate Advance or a conversion into or continuation of
a Eurocurrency Advance denominated in Dollars, or four (4) Business Days, in the
case of a conversion into or continuation of a Eurocurrency Advance denominated
in an Agreed Currency other than Dollars, prior to the date of the requested
conversion or continuation, specifying:

(a)    the requested date, which shall be a Business Day, of such conversion or
continuation, and

(b)    the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and (x) in the case of a conversion into or continuation
of a Eurocurrency Advance, the duration of the Interest Period applicable
thereto and (y) in the case of a Revolving Advance that is a Eurocurrency
Advance, the Agreed Currency into which such Advance is to be converted or
continued.

2.10    Method of Borrowing. On each Borrowing Date, each applicable Lender
shall make available its Loan or Loans, if any, (a) if such Loan is denominated
in Dollars, not later than 12:00 noon (New York City time), in Federal or other
funds immediately available to the Administrative Agent, in New York, New York
at its address specified in or pursuant to Article XIII and, (b) if such Loan is
denominated in an Agreed Currency other than Dollars, not later than 12:00 noon
(Local Time) in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Administrative Agent’s Eurocurrency Payment Office for such
currency. Unless the Administrative Agent determines that any applicable
condition specified in Article IV has not been satisfied, the Administrative
Agent will make the funds so received from the Lenders available to the

 

43



--------------------------------------------------------------------------------

Borrower at the Administrative Agent’s aforesaid address or, if applicable, to
the Borrower’s account specified on the applicable Borrowing Notice.
Notwithstanding the foregoing provisions of this Section 2.10, to the extent
that a Revolving Loan made by a Lender matures on the Borrowing Date of a
requested Revolving Loan, such Lender shall apply the proceeds of the Revolving
Loan it is then making to the repayment of principal of the maturing Revolving
Loan.

2.11    Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum elected by the Borrower in accordance with
Section 2.3.2. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the Eurocurrency Rate determined by the Administrative
Agent as applicable to such Eurocurrency Advance based upon the Borrower’s
selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof. No Interest Period in respect of any Loan may end after the Maturity
Date.

2.12    Rates Applicable After Default. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (a) each Eurocurrency Advance shall bear
interest for the remainder of the applicable Interest Period at a rate per annum
equal to the Floating Rate in effect from time to time plus 2% per annum,
(b) each Floating Rate Advance and each Swing Line Loan shall bear interest at a
rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum, and (c) the LC Fee described in the first sentence of Section 2.24.4
shall be increased to a rate per annum equal to the Floating Rate in effect from
time to time plus 2% per annum; provided that, during the continuance of a
Default under Section 7.2, 7.3 (solely arising as a result of a breach of
Section 6.20 or 6.21), 7.6 or 7.7, the interest rates set forth in clauses (a)
and (b) above and the increase in the LC Fee set forth in clause (c) above shall
be applicable to all Credit Extensions, Advances, fees and other Obligations
hereunder without any election or action on the part of the Administrative
Agent, any LC Issuer or any Lender.

2.13    Method of Payment; Unavailability of Original Currency.

2.13.1    Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made
or, where such currency has converted to euro, in euro. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at (except as set
forth in the next sentence) the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon (Local Time) on the date when due and shall (except with
respect to repayments of Swing Line Loans, and except in the case of
Reimbursement Obligations for which any LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Administrative Agent among the Lenders. All payments to be made
by the Borrower hereunder in any currency other than Dollars shall be made in
such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Administrative Agent, at its Eurocurrency Payment Office

 

44



--------------------------------------------------------------------------------

for such currency and shall be applied ratably by the Administrative Agent among
the Lenders. Each payment delivered to the Administrative Agent for the account
of any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at,
(a) with respect to Floating Rate Loans and Eurocurrency Loans denominated in
Dollars, its address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender and (b) with respect to Eurocurrency Loans denominated in an Agreed
Currency other than Dollars, in the funds received from the Borrower at the
address of the Administrative Agent’s Eurocurrency Payment Office for such
currency. The Administrative Agent is hereby authorized to charge the account of
the Borrower maintained with BTMU for each payment of the Obligations as it
becomes due hereunder. Each reference to the Administrative Agent in this
Section 2.13 shall also be deemed to refer, and shall apply equally, to the LC
Issuers in the case of payments required to be made by the Borrower to the LC
Issuers pursuant to Section 2.24.6.

2.13.2    Unavailability of Original Currency. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Advance in any currency
other than Dollars, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Advance was made (the “Original Currency”) no longer exists or the
Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in such Original Currency, then all payments to be made by the
Borrower hereunder in such currency shall instead be made when due in Dollars in
an amount equal to the Dollar Amount (as of the date of repayment) of such
payment due, it being the intention of the parties hereto that the Borrower take
all risks of the imposition of any such currency control or exchange
regulations.

2.14    [RESERVED].

2.15    Noteless Agreement; Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the date and the amount of each Loan made hereunder, the Class,
Agreed Currency and Type thereof and the Interest Period (in the case of a
Eurocurrency Advance) with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, (iv) the effective date and
amount of each Assignment Agreement delivered to and accepted by it and the
parties thereto pursuant to Section 12.3, (v) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof, and (vi) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest.

(c)    The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

45



--------------------------------------------------------------------------------

(d)    Any Lender may request that its Term Loans, Revolving Loans or, in the
case of the Swing Line Lender, the Swing Line Loans, be evidenced by promissory
notes (the “Notes”) in substantially the form of Exhibit C (in the case of Term
Loans) or Exhibit D (in the case of Revolving Loans and/or Swing Line Loans),
with appropriate changes for notes evidencing Swing Line Loans. In such event,
the Borrower shall prepare, execute and deliver to such Lender such Note(s)
payable to the order of such Lender or its registered assigns. Thereafter, the
Loans evidenced by such Notes and interest thereon shall at all times (prior to
any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such Note(s) for cancellation and requests
that such Loans once again be evidenced as described in paragraphs (a) and
(b) above. No such substitutions, amendments and restatements shall constitute
or effect a repayment, refinancing or novation of the amounts evidenced by the
Notes but rather a modification and substitution of their respective terms.

2.16    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Classes and Types of Advances (other than in respect of Advances denominated
in Foreign Currencies) and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer of the Borrower, if such confirmation is requested by
the Administrative Agent or any Lender, of each telephonic notice. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

2.17    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance (other than a Swing Line Loan) shall be payable in arrears
on the Closing Date and each Payment Date, commencing with the first Payment
Date to occur after the Closing Date, on any date on which the Floating Rate
Advance is prepaid, whether due to acceleration or otherwise, and at maturity.
Interest accrued on that portion of the outstanding principal amount of any
Floating Rate Advance converted into a Eurocurrency Advance on a day other than
a Payment Date shall be payable on the date of conversion. Interest accrued on
each Eurocurrency Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurocurrency Advance is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three (3) months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on each Swing Line Loan shall be payable on
the last day of each calendar month (including the first day of such month but
not including the last day of such month) and on the Maturity Date (it being
understood and agreed that the Borrower shall pay any accrued and unpaid
interest in respect of the Existing Swing Line Loans upon the first of such
dates to occur after the Closing Date). Interest on Eurocurrency Advances, Swing
Line Loans, LC Fees and all other fees hereunder shall be calculated for actual
days elapsed on the basis of a 360-day year, except for interest on Revolving
Loans denominated in British Pounds Sterling, which shall be calculated for
actual days elapsed on the basis of a 365/366-day year. Interest on Floating
Rate Advances (other than Swing Line Loans) shall be calculated for actual days
elapsed on the basis of a 365/366-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to 12:00 noon (Local Time) at the place of payment. If
any payment of

 

46



--------------------------------------------------------------------------------

principal of or interest on an Advance, any fees or any other amounts payable to
the Administrative Agent or any Lender hereunder shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest, fees and commissions in connection with
such payment.

2.18    Notification of Advances, Interest Rates, Prepayments and Commitment
Reduction. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Revolving Loan Commitment
reduction notice, Borrowing Notice, Swing Line Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from the applicable LC Issuer, the Administrative Agent
will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify the Borrower and
each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give the Borrower and
each Lender prompt notice of each change in the Alternate Base Rate.

2.19    Lending Installations.

2.19.1    Each Lender may book its Revolving Loans denominated in an Agreed
Currency other than Dollars at the appropriate Lending Installation listed on
the administrative information sheets provided to the Administrative Agent in
connection herewith or such other Lending Installation designated by such Lender
in accordance with the final sentence of this Section 2.19.1. All terms of this
Agreement shall apply to any such Lending Installation and the Revolving Loans
denominated in an Agreed Currency other than Dollars and any Notes evidencing
such Revolving Loans issued hereunder shall be deemed held by each Lender for
the benefit of any such Lending Installation. Each Lender may, by written notice
to the Administrative Agent and the Borrower in accordance with Article XIII,
designate replacement or additional Lending Installations through which such
Revolving Loans will be made by it and for whose account such Revolving Loan
payments are to be made.

2.19.2    Except for Revolving Loans denominated in an Agreed Currency other
than Dollars, each Lender may book its Loans and its participation in any LC
Obligations and the LC Issuers may book the Facility LCs issued by it at any
Lending Installation selected by such Lender or LC Issuer, as applicable, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes evidencing a Loan issued
hereunder shall be deemed held by each Lender or LC Issuer, as applicable, for
the benefit of any such Lending Installation. Each Lender and LC Issuer may, by
written notice to the Administrative Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made. In addition, each such Lender that books its Loans and its participation
in any LC Obligations at any Lending Installation and each LC Issuer that books
the Facility LCs issued by it at any Lending Installation as provided in this
Section 2.19, (i) shall keep a register for the registration relating to each
such Loan, LC Obligation and Facility LC, as applicable, specifying such Lending
Installation’s name, address and entitlement to payments of principal and
interest or any other payments with respect to such Loan, LC Obligation and
Facility LC, as applicable, and each transfer thereof and the name and address
of each transferee and (ii) shall collect, prior to the time such Lending
Installation receives payment with respect to such Loans, LC Obligations and
Facility LCs, as applicable as the case may be, from each such Lending
Installation, the appropriate forms, certificates, and statements described in
Section 3.5 (and updated as required by Section 3.5) as if Lending Installation
were a Lender under Section 3.5.

 

47



--------------------------------------------------------------------------------

2.20    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(a) in the case of a Lender, the proceeds of a Loan or (b) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of (i) the Federal Funds Effective Rate for such day for the first three
days and, thereafter, the interest rate applicable to the relevant Loan and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Revolving Loans denominated in an
Agreed Currency other than Dollars) or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

2.21    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Revolving Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Revolving Advance to be denominated in the Agreed Currency specified by the
Borrower, then the Administrative Agent shall forthwith give notice thereof to
the Borrower and the Lenders, and such Revolving Loans shall not be denominated
in such Agreed Currency but shall be made on such Borrowing Date in Dollars, in
an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Floating Rate Loans,
unless the Borrower notifies the Administrative Agent at least one Business Day
before such date that (a) it elects not to borrow on such date or (b) it elects
to borrow on such date in a different Agreed Currency, provided that (i) the
denomination of such Revolving Loans in such different Agreed Currency would in
the opinion of the Administrative Agent and the Required Revolving Lenders be
practicable and (ii) such borrowing shall be in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Borrowing Notice or Conversion/Continuation Notice, as the case may be.

2.22    Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to

 

48



--------------------------------------------------------------------------------

the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 12.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

2.23    Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional or increased payment to any
Lender, (b) if any Lender’s obligation to make or continue, or to convert
Floating Rate Advances into, Eurocurrency Advances shall be suspended pursuant
to Section 3.3, (c) any Lender refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement requiring the
consent of all Lenders (or all affected Lenders) pursuant to Section 8.2 and the
same have been approved by the Required Lenders, or (d) any Lender becomes a
Defaulting Lender (any Lender in clauses (a) through (d) above being an
“Affected Lender”) the Borrower may elect, if such amounts continue to be
charged or such suspension is still effective or such Lender remains a
Defaulting Lender, to replace the Commitments of such Affected Lender, provided
that no Default or Unmatured Default shall have occurred and be continuing at
the time of such replacement, and provided that any assignment resulting from a
claim for compensation for payments under Section 3.5 will result in a reduction
in such compensation or payments thereafter, and provided, further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent and the LC
Issuers shall agree, as of such date, to purchase for cash the outstanding Term
Loans and the Outstanding Revolving Credit Exposure of the Affected Lender
pursuant to an Assignment Agreement substantially in the form of Exhibit B and
to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be replaced as of such date and to comply
with the requirements of Section 12.3 applicable to assignments (provided that
no consent of the Affected Lender shall be required for such assignment), and
(ii) the Borrower shall pay to such Affected Lender in immediately available
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of replacement, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender, in each case to the
extent not paid by the replacement Lender.

2.24    Facility LCs.

2.24.1    Issuance. The LC Issuers hereby agree, on the terms and conditions set
forth in this Agreement, to issue commercial and standby Letters of Credit in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action, a
“Modification”), from time to time from and including the Closing Date and prior
to the Maturity Date upon the request of the Borrower; provided that immediately
after each such Facility LC is issued or Modified, (a) the aggregate amount of
the outstanding LC Obligations shall not exceed the Facility LC Sublimit and
(b) the Dollar Amount of the Aggregate Outstanding Revolving Credit Exposure
shall not exceed the Aggregate Revolving Loan Commitment. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Maturity Date (unless at the time of issuance or Modification of such
Facility LC, such Facility LC has been cash collateralized to the reasonable
satisfaction of the applicable LC Issuer in accordance with the procedures set
forth in Section 2.24.11) and (y) one year after its issuance or Modification;
provided that any Facility LC with a one-year tenor may provide for the renewal
thereof for additional one year periods (which shall in no event extend

 

49



--------------------------------------------------------------------------------

beyond the date referred to in clause (x) above). All Existing Facility LCs
shall be deemed to have been issued pursuant to this Agreement and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof. Notwithstanding anything herein to the contrary, no LC Issuer
shall have any obligation hereunder to issue, and shall not issue, any Facility
LC the proceeds of which would be made available to any Person (i) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.

2.24.2    Participations. Upon the issuance or Modification by the applicable LC
Issuer of a Facility LC in accordance with this Section 2.24, such LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Revolving Lender, and each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from such LC Issuer, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share.

2.24.3    Notice. The Borrower shall give the applicable LC Issuer notice prior
to 10:00 a.m. (New York City time) at least five Business Days prior to the
proposed date of issuance or Modification of each Facility LC (or such shorter
period as shall be agreed to by the Borrower, the Administrative Agent and the
LC Issuers), specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. The applicable LC Issuer shall promptly notify the
Administrative Agent, and, upon issuance only, the Administrative Agent shall
promptly notify each Revolving Lender, of the contents thereof and of the amount
of such Revolving Lender’s participation in such Facility LC. The issuance or
Modification by any LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which such LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to such LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as such LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

2.24.4    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Revolving Lenders ratably in accordance with their respective Pro
Rata Shares, (a) with respect to each standby Facility LC, a letter of credit
fee at a per annum rate equal to the Applicable Margin for Eurocurrency Loans
that are Revolving Loans in effect from time to time on the average daily
undrawn amount under such Facility LC, such fee to be payable in arrears on each
Payment Date, and (b) with respect to each commercial Facility LC, a one-time
letter of credit fee in an amount to be agreed upon between the Borrower and the
applicable LC Issuer based upon the initial stated amount (or, with respect to a
Modification of any such commercial Facility LC which increases the stated
amount thereof, such increase in the stated amount) thereof, such fee to be
payable on the date of such issuance or increase. The Borrower shall also pay to
each LC Issuer for its own account (x) at the time of such LC Issuer’s issuance
of any standby Facility LC, a fronting fee in an amount equal to 0.125%
multiplied by the face amount of such standby Facility LC, and (y) documentary
and processing charges in connection with the issuance, or Modification
cancellation, negotiation, or transfer of, and draws under Facility LCs in
accordance with the applicable LC Issuer’s standard schedule for such charges as
in effect from time to time. Each fee described in this Section 2.24.4 shall
constitute an “LC Fee”.

 

50



--------------------------------------------------------------------------------

2.24.5    Administration; Reimbursement by Revolving Lenders. Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Revolving
Lender as to the amount to be paid by such LC Issuer as a result of such demand
and the proposed payment date to such beneficiary (the “LC Payment Date”);
provided, however, that the failure of such LC Issuer to so notify the Borrower
shall not in any manner affect the obligations of the Borrower to reimburse such
LC Issuer pursuant to Section 2.24.6. The responsibility of each LC Issuer to
the Borrower and each Revolving Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
issued by such LC Issuer in connection with such presentment shall be in
conformity in all material respects with such Facility LC. Each LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs issued by such LC Issuer as it does with respect to Letters of
Credit in which no participations are granted, it being understood that in the
absence of any gross negligence or willful misconduct as by the applicable LC
Issuer as determined in a final non-appealable judgment by a court of competent
jurisdiction, each Revolving Lender shall be unconditionally and irrevocably
liable without regard to the occurrence of any Default or any condition
precedent whatsoever, to reimburse such LC Issuer on demand for (a) such
Revolving Lender’s Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC issued by such LC Issuer to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.24.6 below, plus
(b) interest on the foregoing amount to be reimbursed by such Revolving Lender,
for each day from the date of the applicable LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (New York City time)
on such date, from the next succeeding Business Day) to the date on which such
Revolving Lender pays the amount to be reimbursed by it, at a rate of interest
per annum equal to the Federal Funds Effective Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances. In the event any LC Issuer shall receive any payment from any
Revolving Lender pursuant to this Section 2.24.5, the Administrative Agent
(acting for this purpose solely as agent of the Borrower) (i) shall keep a
register for the registration relating to each such Reimbursement Obligation,
specifying such participating Revolving Lender’s name, address and entitlement
to payments with respect to such participating Revolving Lender’s share of the
principal amount of any Reimbursement Obligation and interest thereon with
respect to its respective participations, and each transfer thereof and the name
and address of each transferee and (ii) shall collect, prior to the time such
participating Revolving Lender receives payment with respect to such
participation, from each such participating Revolving Lender the appropriate
forms, certificates, and statements described in Section 3.5 (and updated as
required by Section 3.5) as if such participating Revolving Lender were a Lender
under Section 3.5.

2.24.6    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuers on or before the
applicable LC Payment Date for any amounts to be paid by any LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Revolving Lender shall hereby be precluded from asserting any
claim for direct (but not consequential) damages suffered by the Borrower or
such Revolving Lender to the extent, but only to the extent, caused by (a) the
willful misconduct or gross negligence of the applicable LC Issuer, as
determined in a final non-appealable judgment by a court of competent
jurisdiction, in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (b) the applicable
LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by any LC Issuer and remaining unpaid
by the Borrower shall bear interest, payable on demand, for

 

51



--------------------------------------------------------------------------------

each day until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Revolving Lender ratably in accordance
with its Pro Rata Share all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Revolving Lender has made payment to such LC Issuer in respect of such Facility
LC pursuant to Section 2.24.5. Subject to the terms and conditions of this
Agreement (including, without limitation, the submission of a Borrowing Notice
in compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request a Revolving Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.24.7    Obligations Absolute. The Borrower’s obligations under this
Section 2.24 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Revolving Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Revolving Lenders that the LC Issuers and the Revolving Lenders shall
not be responsible for, and the Borrower’s Reimbursement Obligation in respect
of any Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, any of its Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
the Borrower or of any of its Affiliates against the beneficiary of any Facility
LC or any such transferee. No LC Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by any LC Issuer or any Revolving Lender
under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct as determined
in a final non-appealable judgment by a court of competent jurisdiction, shall
be binding upon the Borrower and shall not put any LC Issuer or any Revolving
Lender under any liability to the Borrower. Nothing in this Section 2.24.7 is
intended to limit the right of the Borrower to make a claim against any LC
Issuer for damages as contemplated by the proviso to the first sentence of
Section 2.24.6.

2.24.8    Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Revolving Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Notwithstanding any
other provision of this Section 2.24, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Revolving Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Revolving Lenders and any future holders of a participation in any Facility
LC.

 

52



--------------------------------------------------------------------------------

2.24.9    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Revolving Lender, each LC Issuer and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, reasonable costs or expenses
which such Revolving Lender, such LC Issuer or the Administrative Agent may
incur (or which may be claimed against such Revolving Lender, such LC Issuer or
the Administrative Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities,
reasonable costs or expenses which any LC Issuer may incur by reason of or in
connection with (a) the failure of any other Revolving Lender to fulfill or
comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any Defaulting
Lender) or (b) by reason of or on account of such LC Issuer issuing any Facility
LC which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Revolving Lender, any LC Issuer
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the applicable LC Issuer, as determined in a
final non-appealable judgment by a court of competent jurisdiction, in
determining whether a request presented under any Facility LC issued by such LC
Issuer complied with the terms of such Facility LC or (y) any LC Issuer’s
failure to pay under any Facility LC issued by such LC Issuer after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.24.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

2.24.10    Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Revolving Loan Pro Rata Share, indemnify each LC Issuer, its affiliates
and their respective directors, officers, agents and employees (to the extent
not reimbursed by any Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct as determined in a final non-appealable judgment by a court of
competent jurisdiction or the applicable LC Issuer’s failure to pay under any
Facility LC issued by such LC Issuer after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.24 or any
action taken or omitted by such indemnitees hereunder.

2.24.11    Facility LC Collateral Account. The Borrower will, upon the request
of the Administrative Agent or the Required Revolving Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Revolving Lenders in respect of any Facility
LC, maintain a special collateral account pursuant to arrangements satisfactory
to the Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Revolving Lenders and in which the
Borrower shall not have any interest other than as set forth in Section 8.1. The
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Revolving Lenders and the LC
Issuers, a security interest in all of the Borrower’s right, title and interest
in and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any

 

53



--------------------------------------------------------------------------------

funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of BTMU having a maturity not exceeding 30 days. Nothing
in this Section 2.24.11 shall either obligate the Administrative Agent to
require the Borrower to deposit any funds in the Facility LC Collateral Account
or limit the right of the Administrative Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by
Section 8.1.

2.24.12    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.24.13    Replacement and Resignation of LC Issuer.

(a)    The LC Issuer may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced LC Issuer and the successor LC
Issuer. The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the LC Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced LC Issuer pursuant to Section 2.24.4. From and after the effective date
of any such replacement, (i) the successor LC Issuer shall have all the rights
and obligations of the LC Issuer under this Agreement with respect to Facility
LCs to be issued thereafter and (ii) references herein to the term “LC Issuer”
shall be deemed to refer to such successor or to any previous LC Issuer, or to
such successor and all previous LC Issuers, as the context shall require. After
the replacement of a LC Issuer hereunder, the replaced LC Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a LC
Issuer under this Agreement with respect to Facility LCs then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Facility LCs.

(b)    Subject to the appointment and acceptance of a successor LC Issuer in
accordance with Section 2.3.5 above (provided that the resigning LC Issuer’s
consent shall not be required for its replacement), the LC Issuer may resign as
a LC Issuer at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such LC
Issuer shall be replaced in accordance with Section 2.24.13(a) above.

2.25    [RESERVED].

2.26    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a)    fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.5.1;

(b)    the Commitments and Outstanding Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders or the Required Revolving Lenders, as applicable, have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.2); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;

 

54



--------------------------------------------------------------------------------

(c)    if any Swing Line Exposure or LC Obligations exist at the time any
Revolving Lender becomes a Defaulting Lender then:

(i)    so long as (x) the conditions set forth in Section 4.2 are satisfied at
the time of reallocation (and, unless the Borrower shall have otherwise notified
the Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) no Default shall be continuing: all or any part of the Swing Line Exposure
and LC Obligations of such Defaulting Lender shall be reallocated among the
Non-Defaulting Revolving Lenders in accordance with their respective Pro Rata
Shares, but only to the extent that the sum of the Dollar Amount of all
Non-Defaulting Revolving Lenders’ Outstanding Revolving Credit Exposure plus
such Defaulting Lender’s Swing Line Exposure and LC Obligations does not exceed
the total of all Non-Defaulting Revolving Lenders’ Revolving Loan Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize for the benefit of the applicable LC Issuers
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 8.1 for
so long as such LC Obligations remain outstanding;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay any LC Fees to such Defaulting Lender (or the Administrative
Agent or any other Lender) pursuant to Section 2.24.4 with respect to such
Defaulting Lender’s LC Obligations during the period such Defaulting Lender’s LC
Obligations are cash collateralized;

(iv)    if the LC Obligations of the Non-Defaulting Revolving Lenders are
reallocated pursuant to clause (i) above, then the Commitment Fees and the LC
Fees payable to the Revolving Lenders pursuant to Section 2.5 and
Section 2.24.4, respectively, shall be adjusted in accordance with such
Non-Defaulting Revolving Lenders’ Pro Rata Shares; and

(v)    if all or any portion of such Defaulting Lender’s LC Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(iv) above, then, without prejudice to any rights or remedies of the LC Issuers
or any other Lender hereunder, all LC Fees payable under Section 2.24.4 with
respect to such Defaulting Lender’s LC Obligations shall be payable to the
applicable LC Issuer (and not to such Defaulting Lender) until and to the extent
that such LC Obligations are reallocated and/or cash collateralized; and

(d)    so long as any Revolving Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and no LC Issuer shall
be required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure and such Defaulting Lender’s then outstanding LC
Obligations will be 100% covered by the Revolving Loan Commitments of the
Non-Defaulting Revolving Lenders

 

55



--------------------------------------------------------------------------------

and/or cash collateral will be provided by the Borrower in accordance with
Section 2.26(c), and participating interests in any such newly made Swing Line
Loan or any newly issued or increased Facility LC shall be allocated among
Non-Defaulting Revolving Lenders in a manner consistent with Section 2.26(c)(i)
(and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Revolving Lender shall occur following the date hereof and for so long as such
event shall continue or (ii) the Swing Line Lender or any LC Issuer has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swing Line Lender shall not be required to fund any Swing
Line Loan and such LC Issuer shall not be required to issue or Modify any
Facility LC, unless the Swing Line Lender or such LC Issuer, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swing Line Lender or such LC Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each of the LC Issuers
and the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and LC Obligations of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
and on such date such Lender (if such Lender is a Revolving Lender) shall
purchase at par such of the Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Pro Rata Share.

Subject to the provisions of Section 9.20, nothing contained in the foregoing
shall be deemed to constitute a waiver by the Borrower of any of its rights or
remedies (whether in equity or law) against any Lender which fails to fund any
of its Loans hereunder at the time or in the amount required to be funded under
the terms of this Agreement.

ARTICLE III

YIELD PROTECTION; TAXES

3.1    Yield Protection. If any Change in Law:

(a)    subjects any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit, liquidity or similar requirement (including
any compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or any LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances) with respect to its Commitments, Loans,
Facility LCs or participations therein, or

(c)    imposes any other condition the result of which is to increase the cost
to any Lender, any applicable Lending Installation or any LC Issuer of making,
funding or

 

56



--------------------------------------------------------------------------------

maintaining its Commitments, Loans or of issuing or participating in Facility
LCs, or reduces any amount receivable by any Lender or any applicable Lending
Installation or any LC Issuer in connection with its Commitments or Loans or
Facility LCs (including participations therein), or requires any Lender or any
applicable Lending Installation or any LC Issuer to make any payment calculated
by reference to the amount of Commitments or Loans or Facility LCs (including
participations therein) held or interest or LC Fees received by it, by an amount
deemed material by such Lender or such LC Issuer, as applicable,

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such Lender or applicable Lending Installation or such LC
Issuer of making or maintaining, continuing or converting its Loans (including,
without limitation, any conversion of any Revolving Loan denominated in an
Agreed Currency other than euro into a Revolving Loan denominated in euro) or
Revolving Loan Commitment or of issuing or participating in Facility LCs, as
applicable, or to reduce the return received by the Administrative Agent, such
Lender or applicable Lending Installation or LC Issuer in connection with such
Loans, Revolving Loan Commitment or Facility LCs (including participations
therein), then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by the Administrative Agent, such Lender or LC Issuer,
the Borrower shall pay the Administrative Agent, such Lender or LC Issuer such
additional amount or amounts as will compensate the Administrative Agent, such
Lender or LC Issuer for such increased cost or reduction in amount received.

3.2    Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or such LC Issuer, any Lending Installation of such
Lender or such LC Issuer or any corporation controlling such Lender or such LC
Issuer is increased as a result of a Change in Capital Adequacy Regulations,
then, within 15 days of demand, accompanied by the written statement required by
Section 3.6, by such Lender or such LC Issuer, the Borrower shall pay such
Lender or such LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital or liquidity which
such Lender or such LC Issuer determines is attributable to this Agreement, its
Term Loans, its Outstanding Revolving Credit Exposure, its Commitments or its
commitment to issue Facility LCs, as applicable, hereunder (after taking into
account such Lender’s or such LC Issuer’s policies as to capital adequacy and
liquidity). “Change in Capital Adequacy Regulations” means (a) any change after
the Closing Date in the Risk-Based Capital Guidelines or (b) any adoption of, or
change in, or change in the interpretation, implementation or administration of
any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the Closing Date which affects the amount of capital or liquidity required
or expected to be maintained by any Lender or any LC Issuer or any Lending
Installation or any corporation controlling any Lender or any LC Issuer.
“Risk-Based Capital Guidelines” means (a) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules,
(b) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basel
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date, (c) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(d) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III.

3.3    Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation,

 

57



--------------------------------------------------------------------------------

or directive, whether or not having the force of law, or (y) the Required
Lenders determine that (a) deposits of a type, currency and maturity appropriate
to match fund Eurocurrency Advances are not available or (b) the interest rate
applicable to Eurocurrency Advances does not accurately reflect the cost of
making or maintaining Eurocurrency Advances, or (iii) no reasonable basis exists
for determining the Eurocurrency Reference Rate, then the Administrative Agent
shall suspend the availability of Eurocurrency Advances and require any affected
Eurocurrency Advances to be repaid or converted to Floating Rate Advances on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law, subject to the payment
of any funding indemnification amounts required by Section 3.4. If at the time
that the Administrative Agent shall seek to determine the LIBOR Screen Rate on
the Quotation Day for any Interest Period for a Eurocurrency Advance, the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Advance for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the
Eurocurrency Reference Rate for such Interest Period for such Eurocurrency
Advance; provided that if the Reference Bank Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, however, that if less than two Reference Banks shall supply a rate to
the Administrative Agent for purposes of determining the Eurocurrency Reference
Rate for such Eurocurrency Advance, (i) if such Advance shall be requested in
Dollars, then such Advance shall be made as an Floating Rate Advance at the
Alternate Base Rate and (ii) if such Advance shall be requested in any Foreign
Currency, the Eurodollar Reference Rate shall be equal to the cost to each
Lender to fund its pro rata share of such Eurocurrency Advance (from whatever
source and using whatever methodologies as such Lender may select in its
reasonable discretion).

3.4    Funding Indemnification. If any payment of a Eurocurrency Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by the Borrower for any reason other
than default by the Lenders, or a Eurocurrency Advance is not prepaid on the
date specified by the Borrower for any reason, the Borrower will indemnify each
Lender for any reasonable loss or cost incurred by it resulting therefrom,
including, without limitation, any reasonable loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

3.5    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,

 

58



--------------------------------------------------------------------------------

(B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)    If any Credit Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications. (i) Each of the Credit Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Credit Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.5(c)(ii) below.

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified

 

59



--------------------------------------------------------------------------------

the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Party to do so), (y) the Administrative Agent and the
Credit Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.2.3 relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Party, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Credit Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority as provided in this Section 3.5,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.5(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

60



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)    executed copies of IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

61



--------------------------------------------------------------------------------

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.5 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender, as the case may be. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Credit Party or with respect to
which any Credit Party has paid additional amounts pursuant to this Section 3.5,
it shall pay to such Credit Party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by a Credit
Party under this Section 3.5 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority

 

62



--------------------------------------------------------------------------------

with respect to such refund); provided that each Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to such Credit Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Credit Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Credit
Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.6    Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement. Failure or delay on the part of any Lender or any LC Issuer to
demand compensation pursuant to Sections 3.1, 3.2, 3.4 or 3.5 shall not
constitute a waiver of such Lender’s or such LC Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or any LC Issuer (or such Lender’s or LC Issuer’s holding company) for
any amounts payable pursuant to Section 3.1, 3.2, 3.4 or 3.5 incurred more than
180 days prior to the date such Lender or LC Issuer notifies the Borrower of the
applicable Change in Law (as described in Section 3.1), the applicable Change in
Capital Adequacy Regulations (as described in Section 3.2), the applicable event
giving rise to funding indemnification (as described in Section 3.4) or the
applicable Taxes (as described in Section 3.5) and of such Lender’s or such LC
Issuer’s intention, as the case may be, to claim compensation therefor;
provided, further that, if any Change in Law or Change in Capital Adequacy
Regulations or Taxes giving rise to such requested amounts is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

3.7    Alternative Lending Installation. Each Lender may make any Credit
Extension to the Borrower through any Lending Installation; provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.1 or 3.2, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5,
then at the request of the Borrower such Lender shall, as applicable, use
reasonable efforts to designate a different Lending Installation for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates,

 

63



--------------------------------------------------------------------------------

if, in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.1, 3.2 or 3.5, as the
case may be, in the future and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

ARTICLE IV

CONDITIONS PRECEDENT

4.1    Conditions Precedent to Closing. This Agreement and the obligation of
each Lender to make Loans and of the LC Issuer to issue Facility LCs hereunder
shall be subject to the satisfaction (or waiver) of the following conditions
precedent:

(a)    The Arrangers and the Lenders shall have received (i) the Annual
Financial Statements, the Quarterly Financial Statements and the Pro Forma
Financial Statements and (ii) satisfactory financial statement projections
through and including the Borrower’s 2022 fiscal year, together with such
information as the Administrative Agent and the Lenders shall reasonably
request.

(b)    The Arrangers and the Lenders shall have received a certificate from the
Borrower’s chief financial officer that the Borrower and its Subsidiaries, after
giving effect to the Transactions to occur on the Closing Date and the
incurrence of Indebtedness related thereto, are Solvent, which certificate shall
be in form and substance reasonably satisfactory to the Arrangers.

(c)    The Administrative Agent and the Arrangers shall have received the
following:

(i)    Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Credit Party, in each case, together with all amendments
thereto, and a certificate of good standing, each certified not more than 30
days prior to the Closing Date by the appropriate governmental officer in its
jurisdiction of organization and accompanied by a certification by the Secretary
or Assistant Secretary of such Credit Party that there have been no changes in
the matters certified by such governmental officer since the date of such
governmental officer’s certification.

(ii)    Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Credit Party, in each case, of its by-laws and of
its Board of Directors’ resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which such Credit Party
is a party.

(iii)    An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Credit Party which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers of each such Credit Party authorized to sign the Loan Documents
to which it is a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
applicable Credit Party.

 

64



--------------------------------------------------------------------------------

(iv)    A certificate reasonably acceptable to the Administrative Agent signed
by the chief financial officer of the Borrower and dated as of the Closing Date,
certifying that as of the Closing Date and after giving effect to the
Transactions to occur on such date (x) there exists no Default or Unmatured
Default and (y) the representations and warranties contained in Article V are
true and correct in all material respects (or, if qualified by materiality,
“Material Adverse Effect” or like term, in all respects) as of such date (except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all material respects (or, if qualified by materiality,
“Material Adverse Effect” or like term, in all respects) on and as of such
earlier date).

(v)    A written opinion (addressed to the Administrative Agent and the Lenders
and dated as of the Closing Date) of each of (A) Briggs and Morgan, P.A.,
counsel to the Credit Parties, (B) Hogan Lovells US LLP, Colorado counsel to the
Credit Parties, and (C) Les Korsh, counsel to the Borrower, in each case in form
and substance reasonably satisfactory to the Administrative Agent.

(vi)    Duly executed counterparts of this Agreement and the Guaranty from each
of the Credit Parties party hereto or thereto and, in the case of this
Agreement, from each Lender, the Departing Lender and the Administrative Agent
(which requirement may in each case be satisfied by telecopy or electronic
transmission of a signed signature page to this Agreement or the Guaranty, as
the case may be).

(vii)    Evidence satisfactory to the Administrative Agent that the Borrower has
paid or, substantially simultaneously with the funding of any Advances on the
Closing Date, will pay, to the Administrative Agent, the Arrangers, the Lenders,
solely in the case of clause (y) below, the applicable Persons that are
“Lenders” under the Existing Credit Agreement and, solely in the cause of
clause (z) below, the Departing Lender, as applicable, (x) all fees and expenses
due and payable on or prior to the Closing Date, including (A) the fees agreed
to in the Fee Letters and (B) reimbursement or payment of all expenses required
to be reimbursed or paid by the Borrower for which invoices have been presented
no later than one Business Day prior to the Closing Date, (y) all accrued and
unpaid interest and fees under the Existing Credit Agreement in respect of the
Existing Revolving Loans and Existing Term Loans and all accrued and unpaid fees
under Sections 2.5.1 and 2.24.4 of the Existing Credit Agreement (other than any
accrued and unpaid interest owing to the Swing Line Lender in respect of the
swing line loans previously made to the Borrower under the Existing Credit
Agreement (the “Existing Swing Line Loans”), which interest shall be paid after
the Closing Date in accordance with the terms of this Agreement) and (z) the
principal amount of the Existing Revolving Loans and Existing Term Loans of the
Departing Lender in accordance with Section 1.4.

(viii)    At least two (2) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities with
respect to the Credit Parties reasonably requested by the Lenders in writing at
least five (5) Business Days prior to the Closing Date under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

 

65



--------------------------------------------------------------------------------

(ix)    A Borrowing Notice in respect of the Advances to be made on the Closing
Date.

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.2    Each Credit Extension Following the Closing Date. The Lenders shall not
(except as otherwise set forth in Section 2.3.4 with respect to Revolving Loans
extended for the purpose of repaying Swing Line Loans) be required to make any
Credit Extension unless on the applicable Credit Extension Date:

4.2.1    At the time of and immediately after giving effect to such Credit
Extension, there exists no Default or Unmatured Default.

4.2.2    The representations and warranties contained in Article V are true and
correct in all material respects (or, if qualified by materiality, “Material
Adverse Effect” or like term, in all respects) as of such Credit Extension Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (or, if qualified by
materiality, “Material Adverse Effect” or like term, in all respects) on and as
of such earlier date.

4.2.3    All legal matters incident to the making of such Credit Extension shall
be satisfactory to the Lenders and their counsel.

Each Borrowing Notice, request for issuance of a Facility LC or Swing Line
Borrowing Notice, as the case may be, or request for Modification of a Facility
LC, with respect to each such Credit Extension shall constitute a representation
and warranty by the Borrower that the conditions contained in Sections 4.2.1,
4.2.2 and 4.2.3 have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each Lender, LC Issuer and the
Administrative Agent as of each of (i) the Closing Date and (ii) each other date
as required by Section 4.2:

5.1    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization,
(a) has all requisite corporate, partnership or limited liability company power
and authority, as the case may be, to own, operate and encumber its Property and
(b) is qualified to do business and is in good standing (to the extent such
concept applies to such entity) in all jurisdictions where the nature of the
business conducted by it makes such qualification necessary and where failure to
so qualify would reasonably be expected to have a Material Adverse Effect.

5.2    Authorization and Validity; Binding Effect. Each Credit Party has the
requisite corporate, partnership or limited liability company power and
authority and legal right to execute and deliver the

 

66



--------------------------------------------------------------------------------

Loan Documents to which it is a party and to perform its obligations thereunder.
The execution and delivery by each Credit Party of the Loan Documents to which
it is a party and the performance of its obligations thereunder have been duly
authorized by proper corporate, partnership or limited liability company, as the
case may be, proceedings, and the Loan Documents to which each Credit Party is a
party constitute legal, valid and binding obligations of such Credit Party
enforceable against such Credit Party in accordance with their terms, except as
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (b) general equitable principles
(whether considered in a proceeding in equity or at law); and (c) requirements
of reasonableness, good faith and fair dealing.

5.3    No Conflict; Government Consent. Neither the execution and delivery by
any Credit Party of the Loan Documents to which it is a party, nor the
consummation by such Credit Party of the transactions therein contemplated, nor
compliance by such Credit Party with the provisions thereof will violate (a) any
applicable law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Credit Party or (b) such Credit Party’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating agreement or
other management agreement, as the case may be, or (c) the provisions of any
indenture, instrument or agreement (including, for the avoidance of doubt, the
Note Purchase Agreements and the Senior Notes) to which such Credit Party is a
party or is subject, or by which it, or its Property, is bound, or conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of such Credit Party pursuant
to the terms of, any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by any Credit Party, is required to be obtained by such
Credit Party in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Credit Parties of the Obligations or the legality, validity, binding effect
or enforceability of any of the Loan Documents.

5.4    Financial Statements. The Annual Financial Statements and the Quarterly
Financial Statements were prepared in accordance with generally accepted
accounting principles in effect on the dates such statements were prepared and
fairly present the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such dates and the consolidated results of
their operations for the periods then ended.

5.5    Material Adverse Change. Since April 30, 2016, or, in the case of any
increase of the Aggregate Revolving Loan Commitment or issuance of Term Loans
pursuant to Section 2.5.3, the first day of the Borrower’s most recently
completed fiscal year in respect of which the Borrower has delivered financial
statements in accordance with Section 6.1 hereof, there has been no change in
the business, Property, condition (financial or otherwise), operations or
results of operations or performance of the Borrower and its Subsidiaries taken
as a whole which could reasonably be expected to have a Material Adverse Effect.

5.6    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with generally accepted accounting
principles. There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, reasonably be expected to have a Material
Adverse Effect. Neither any Credit Party nor any Subsidiary thereof is party to
any tax sharing agreement.

 

67



--------------------------------------------------------------------------------

5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their Authorized Officers, threatened against or
affecting the Borrower or any Subsidiaries which could reasonably be expected to
have a Material Adverse Effect or which seeks to prevent, enjoin or delay the
making of any Loans. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, the Borrower and its Subsidiaries have no material
contingent obligations required to be reflected on the Borrower’s consolidated
balance sheet in accordance with generally accepted accounting principles and
not provided for or disclosed in the financial statements referred to in
Section 5.4.

5.8    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or its Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9    ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $10,000,000. Neither the Borrower nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, pursuant
to Section 4201 of ERISA, any withdrawal liability to Multiemployer Plans. Each
Plan complies in all material respects with all applicable requirements of law
and regulations. No Reportable Event has occurred with respect to any Plan.
Neither the Borrower nor any other member of the Controlled Group has withdrawn
from any Multiemployer Plan within the meaning of Title IV of ERISA or initiated
steps to do so, and, to the knowledge of the Borrower, no steps have been taken
to reorganize or terminate, within the meaning of Title IV of ERISA, any
Multiemployer Plan.

5.10    Accuracy of Information. (a) All information, exhibits or reports (other
than the projected and pro-forma financial information referenced in clause (b)
below (the “Projections”)) furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the Transactions or
with the negotiation of, or compliance with, the Loan Documents are, when
furnished, complete and correct in all material respects and do not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not materially misleading and
(b) the Projections furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the Transactions or with
the negotiation of, or compliance with, the Loan Documents, were prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.11    Regulation U. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and the
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12    Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) any agreement or instrument to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(b) any agreement or instrument evidencing or governing Indebtedness.

 

68



--------------------------------------------------------------------------------

5.13    Compliance With Laws. The Borrower and the Subsidiaries have complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

5.14    Ownership of Properties. The Borrower and the Subsidiaries have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the assets reflected in the Borrower’s most recent consolidated financial
statements provided to the Administrative Agent, as owned by the Borrower and
the Subsidiaries except (a) assets sold or otherwise transferred as permitted
under Section 6.12 and (b) to the extent the failure to hold such title could
not reasonably be expected to have a Material Adverse Effect.

5.15    Plan Assets; Prohibited Transactions. None of the Credit Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and assuming the accuracy of the representations and warranties made
in Section 9.12 and in any assignment made pursuant to Section 12.3.3, neither
the execution of this Agreement nor the making of Loans hereunder gives rise to
a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

5.16    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower and the Subsidiaries consider the effect of
Environmental Laws on the business of the Borrower and the Subsidiaries, in the
course of which they identify and evaluate potential risks and liabilities
accruing to the Borrower or any Subsidiary due to Environmental Laws.
Liabilities or costs pursuant to Environmental Laws cannot reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that it or its operations are
not in compliance with any of the requirements of applicable Environmental Laws
or are the subject of any federal, state or local investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.

5.17    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18    Status as Senior Debt. The Obligations constitute “Senior Debt” as
defined in each of the Note Purchase Agreements.

5.19    Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and properties and risks
as is consistent with sound business practice.

5.20    Solvency. After giving effect to (a) the Credit Extensions to be made on
the Closing Date or such other date as Credit Extensions requested hereunder are
made, (b) the Transactions and the other transactions contemplated by this
Agreement and the other Loan Documents, and (c) the payment and accrual of all
transaction costs with respect to the foregoing, the Borrower and its
Subsidiaries taken as a whole are Solvent.

 

69



--------------------------------------------------------------------------------

5.21    No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

5.22    Reportable Transaction. The Borrower does not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of the Treasury Regulation Section 1.6011-4). In the event the
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof. The Borrower acknowledges that
one or more of the Lenders may treat its Advances as part of a transaction that
is subject to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and
the Administrative Agent and such Lender or Lenders, as applicable, may file
such IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

5.23    Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by the Borrower and its
Subsidiaries to its employees and former employees, as estimated by the Borrower
in accordance with procedures and assumptions deemed reasonable by the Required
Lenders is zero.

5.24    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and is implementing policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and its Subsidiaries and to the knowledge
of an Authorized Officer of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of an Authorized Officer of the Borrower or such Subsidiary any
of their respective directors, officers or employees, or (b) to the knowledge of
an Authorized Officer of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No borrowing of any
Loan, request or issuance of any Facility LC, use of proceeds of any Loan or
Facility LC or the execution, delivery and performance by the Credit Parties of
this Agreement and the other Loan Documents will violate any Anti-Corruption Law
or applicable Sanctions.

5.25    Money Laundering and Counter-Terrorist Financing Laws. The Borrower and
its Subsidiaries are in compliance in all material respects with the Bank
Secrecy Act, as amended by Title III of the USA Patriot Act, to the extent
applicable, and all other applicable anti-money laundering and counter-terrorist
financing laws and regulations.

5.26    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

 

70



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

6.1.1    Within 90 days after the close of each of the Borrower’s fiscal years,
commencing with the fiscal year ending in 2017, financial statements prepared in
accordance with Agreement Accounting Principles on a consolidated basis, for
itself and its Subsidiaries, including balance sheets as of the end of such
period, statements of income and statements of cash flows, accompanied by (a) an
audit report, unqualified as to scope, of a nationally recognized firm of
independent public accountants or other independent public accountants
reasonably acceptable to the Required Lenders; (b) any management letter
prepared by said accountants, and (c) a certificate of said accountants that, in
the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.

6.1.2    Within 45 days after the close of the first three quarterly periods of
each of the Borrower’s fiscal years, commencing with the first fiscal quarter
ending in 2017, for the Borrower and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated statements
of income and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified as to fairness of
presentation, compliance with Agreement Accounting Principles and consistency by
its chief financial officer or treasurer.

6.1.3    Together with the financial statements required under Sections 6.1.1
and 6.1.2, a compliance certificate in substantially the form of Exhibit A
signed by its chief financial officer or treasurer showing the calculations
necessary to determine compliance with this Agreement, which certificate shall
also state that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof, and a
certificate executed and delivered by the chief executive officer or chief
financial officer stating that the Borrower and each of its respective principal
officers are in compliance with all requirements of Section 302 and Section 906
of the Sarbanes-Oxley Act of 2002 and all rules and regulations related thereto.

6.1.4    Within 120 days after the close of each of the Borrower’s fiscal years,
a copy of the plan and forecast (including a projected balance sheet, income
statements and funds flow statements, and any narrative prepared with respect
thereto) of the Borrower and its Subsidiaries for the upcoming fiscal year
prepared in such detail as shall be reasonably satisfactory to the
Administrative Agent.

6.1.5    Within 270 days after the close of each fiscal year of the Borrower, if
applicable, a copy of the actuarial report showing the Unfunded Liabilities of
each Single Employer Plan as of the valuation date occurring in such fiscal
year, certified by an actuary enrolled under ERISA.

6.1.6    As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.

6.1.7    As soon as possible and in any event within 10 days after receipt by
the Borrower or any Subsidiary, a copy of (a) any notice or claim to the effect
that the Borrower or any Subsidiary is or may be liable to any Person as a
result of the release by the Borrower, any Subsidiary, or any other Person of
any toxic or hazardous waste or substance into the indoor or outdoor
environment, and (b) any notice alleging any non-compliance with, violation of
or liability pursuant to any Environmental Law by the Borrower or any
Subsidiary, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

6.1.8    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.

6.1.9    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any Subsidiary files with the SEC, including, without limitation, all
certifications and other filings required by Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations related thereto.

6.1.10    Prior to the execution thereof, draft copies of (x) all material
amendments to the Note Purchase Agreements, the Senior Notes and any notes,
indenture or other agreements evidencing Indebtedness incurred pursuant to
clause (b) of Section 6.14.11 or pursuant to Section 6.14.12 and (y) the
documents governing the initial issuance of any Indebtedness incurred pursuant
to clause (b) of Section 6.14.11 or pursuant to Section 6.14.12.

6.1.11    Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

6.2    Use of Proceeds. The Borrower and its Subsidiaries used the proceeds of
the Initial Term Loans (other than any Incremental Term Loans) as provided in
the Existing Credit Agreement and will use the proceeds of the Revolving Loans,
Incremental Term Loans, Additional Term Loans and the Facility LCs issued
hereunder for general corporate purposes including, without limitation, for
working capital, repayment of certain existing Indebtedness of the Borrower,
capital expenditures permitted under this Agreement, Permitted Acquisitions and
distributions permitted under Section 6.10 and to pay fees and expenses incurred
in connection with this Agreement. The Borrower and its Subsidiaries shall use
the proceeds of Credit Extensions in compliance with all applicable legal and
regulatory requirements and any such use shall not result in a violation of any
such requirements, including, without limitation, Regulation U and X, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder. The Borrower shall not
request any Loan or Facility LC, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Facility LC
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

6.3    Notice of Default. Within five (5) Business Days after an Authorized
Officer of the Borrower becomes aware thereof, the Borrower will, and will cause
each Subsidiary to, give notice in writing to the Lenders of the occurrence of
(i) any Default or Unmatured Default, (ii) the occurrence of any Off-Balance
Sheet Trigger Event or any material default under or with respect to any
Material Indebtedness or any material service agreement to which the Borrower or
any Subsidiary is a party (together with copies of all default notices, if any,
pertaining thereto) and (iii) any other development, financial or otherwise,
which could reasonably be expected to have a Material Adverse Effect.

6.4    Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as conducted by the Borrower or its
Subsidiaries as of the Closing Date, and do all things necessary to

 

72



--------------------------------------------------------------------------------

remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, as in effect on the Closing Date, and, except
to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect, maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

6.5    Taxes. The Borrower will, and will cause its Subsidiaries to, timely file
all Federal, state and other material tax returns and reports required to be
filed, pay all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (i) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with generally accepted
accounting principles and (ii) those taxes, assessments, fees and other
governmental charges which by reason of the amount involved or the remedies
available to the applicable taxing authority could not reasonably be expected to
have a Material Adverse Effect.

6.6    Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such properties and risks as is consistent with sound
business practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.7    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws and Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The Borrower will conduct its business in compliance in all material
respects with applicable Anti-Corruption Laws and Sanctions and maintain in
effect and enforce policies reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all applicable Anti-Corruption Laws and Sanctions.

6.8    Maintenance of Properties. Subject to Section 6.12, the Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property used in the operation of its business in
good repair, working order and condition (ordinary wear and tear excepted), and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.9    Inspection; Keeping of Books and Records. The Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents, to inspect any of the Property,
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate. The Borrower shall keep and maintain, and
shall cause each Subsidiary to keep and maintain, in all material respects,
complete, accurate and proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Borrower, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.

 

73



--------------------------------------------------------------------------------

6.10    Dividends. The Borrower will not, and will not permit any Subsidiary to,
declare or pay any dividend or make any distribution on its capital stock (other
than dividends payable in its own capital stock) or redeem, repurchase or
otherwise acquire or retire any of its capital stock at any time outstanding,
except that (a) any Subsidiary of the Borrower may declare and pay dividends or
make distributions to the Borrower or to a Guarantor or any other Wholly Owned
Subsidiary of the Borrower and (b) the Borrower may declare and pay dividends on
its capital stock, and may repurchase shares of its capital stock, provided that
(x) no Default or Unmatured Default shall exist before or after giving effect to
such dividends (or be created as a result thereof) and (y) the Borrower shall be
in compliance with the financial covenants set forth in Sections 6.20 and 6.21
for the four fiscal quarter period reflected in the compliance certificate most
recently delivered to the Administrative Agent pursuant to Section 6.1.3 prior
to the payment of such dividend or such repurchase (after giving effect to the
issuance of any Indebtedness in connection therewith and such dividend or
repurchase as if made on the first day of such period).

6.11    Merger. The Borrower will not, and will not permit any Subsidiary to,
merge or consolidate with or into any other Person, except that:

6.11.1    A Guarantor may merge into (a) the Borrower, provided that the
Borrower shall be the continuing or surviving corporation, or (b) another
Guarantor or any other Person that becomes a Guarantor promptly upon the
completion of the applicable merger or consolidation.

6.11.2    A Subsidiary that is not a Guarantor and not required to be a
Guarantor may merge or consolidate with or into the Borrower or any Wholly Owned
Subsidiary; provided that if a Credit Party is party to any such merger or
consolidation, such Credit Party shall be the continuing or surviving entity.

6.11.3    Any Subsidiary of the Borrower may consummate any merger or
consolidation in connection with any Permitted Acquisition.

6.12    Sale of Assets. The Borrower will not, and will not permit any
Subsidiary to, consummate any Asset Sale to any other Person, except:

6.12.1    Sales of inventory in the ordinary course of business.

6.12.2    A disposition of assets (a) by the Borrower or any Subsidiary to any
Credit Party, (b) by a Subsidiary that is not a Credit Party and not required to
be a Guarantor to any other Subsidiary and (c) subject to Section 6.24, by any
Credit Party to any Foreign Subsidiary.

6.12.3    A disposition of obsolete property or property no longer used in the
business of the Borrower or any Subsidiary.

6.12.4    So long as no Default or Unmatured Default has occurred, a disposition
of assets for an aggregate purchase price of up to $1,200,000,000 outstanding at
any time pursuant to, and in accordance with, the Receivables Purchase
Facilities.

6.12.5    The license or sublicense of software, trademarks, and other
intellectual property in the ordinary course of business which do not materially
interfere with the business of the Borrower or any Subsidiary.

6.12.6    Consignment arrangements (as consignor or consignee) or similar
arrangements for the sale of goods in the ordinary course of business and
consistent with the past practices of the Borrower and the Subsidiaries.

 

74



--------------------------------------------------------------------------------

6.12.7    So long as no Default or Unmatured Default shall have occurred and is
continuing or would result therefrom, Asset Sales that (a) are for consideration
consisting at least seventy-five percent (75%) of cash and (b) are for not less
than fair market value; provided that (i) for any such Asset Sale made during
the period commencing on March 23, 2015 and continuing through March 23, 2017,
(A) the aggregate Disposition Value of all assets owned directly or indirectly
by the Borrower on March 23, 2015 that are the subject of any such Asset Sale
during any fiscal year of the Borrower, excluding the value of intangible assets
allocated to such property, shall not exceed 15% of Consolidated Total Tangible
Assets as of the end of the preceding fiscal year, and (B) the aggregate
Disposition Value of all assets acquired directly or indirectly by the Borrower
after March 23, 2015 that are the subject of all such Asset Sales during a
Borrower fiscal year shall not exceed 15% of Consolidated Total Assets as of the
end of the preceding fiscal year; provided, further, however, that
notwithstanding when the Borrower directly or indirectly acquired the property,
the Borrower shall not make any such Asset Sale during any fiscal year that
would result in aggregate Disposition Value of all property that was the subject
of all such Asset Sales, excluding the value of intangible assets allocated to
such property, exceeding 15% of Consolidated Total Tangible Assets as of the end
of the preceding fiscal year and (ii) for any such Asset Sale occurring on or
after March 23, 2017, immediately after giving effect to such Asset Sale, the
aggregate Disposition Value of all property that was the subject of all such
Asset Sales occurring in the then current fiscal year of the Borrower would not
exceed 15% of Consolidated Total Assets as of the end of the then most recently
completed fiscal year of the Borrower; provided still further, however, that if
the Net Proceeds Amount for any such Asset Sale is applied, within 90 days
before or 365 days after the receipt thereof, (x) to prepay the Term Loans and
other Senior Debt in accordance with Section 2.4.4 (in the case of any such
prepayment of other Senior Debt, subject to any rights of the holders of such
other Senior Debt to decline such prepayments in accordance with the applicable
terms of the documentation governing such other Senior Debt) or (y) to a
Property Reinvestment Application, then such Asset Sale, only for the purpose of
determining compliance with this Section 6.12.7 as of any date, shall be deemed
not constitute an Asset Sale.

6.13    Investments and Acquisitions. The Borrower will not, and will not permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
to create any Subsidiary or to become or remain a partner in any partnership or
joint venture, or to make any Acquisition of any Person, except:

6.13.1    Cash and Cash Equivalent Investments and other Investments that comply
with the Borrower’s investment policy as in effect on the Closing Date, a copy
of which the Borrower has provided to the Administrative Agent.

6.13.2    Investments in existence on the Closing Date and described in
Schedule 6.13 and any renewal or extension of any such Investments that does not
increase the amount of the Investment being renewed or extended as determined as
of such date of renewal or extension.

6.13.3    Investments in trade receivables or other investments received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business.

6.13.4    Investments consisting of intercompany loans permitted under
Section 6.14.6.

 

75



--------------------------------------------------------------------------------

6.13.5    All Acquisitions meeting the following requirements or otherwise
approved by the Required Lenders (each such Acquisition constituting a
“Permitted Acquisition”):

(a)    as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.11
shall be true both before and after giving effect to such Acquisition;

(b)    such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened in writing by any shareholder or director
of the seller or entity to be acquired;

(c)    the business to be acquired in such Acquisition is similar or related to
one or more of the lines of business in which the Borrower and the Subsidiaries
are engaged on the Closing Date;

(d)    as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

(e)    the Borrower shall be in compliance with the financial covenants set
forth in Sections 6.20 and 6.21 for the four fiscal quarter period reflected in
the compliance certificate most recently delivered to the Administrative Agent
pursuant to Section 6.1.3 prior to the consummation of such Acquisition (after
giving effect to such Acquisition and the issuance or assumption of any
Indebtedness in connection therewith, in each case as if consummated on the
first day of such period);

(f)    with respect to each Permitted Acquisition with respect to which the
Purchase Price shall be greater than $200,000,000, not less than fifteen
(15) days prior to the consummation of such Permitted Acquisition, the Borrower
shall have delivered to the Administrative Agent a pro forma consolidated
balance sheet, income statement and cash flow statement of the Borrower and the
Subsidiaries (the “Acquisition Pro Forma”), based on the Borrower’s most recent
financial statements delivered pursuant to Section 6.1.1 and using historical
financial statements for the acquired entity provided by the seller(s) or which
shall be complete and shall fairly present, in all material respects, the
financial condition and results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with Agreement Accounting Principles, but taking
into account such Permitted Acquisition and the repayment of any Indebtedness in
connection with such Permitted Acquisition, and such Acquisition Pro Forma shall
reflect that, on a pro forma basis, the Borrower would have been in compliance
with the financial covenants set forth in Sections 6.20 and 6.21 for the four
fiscal quarter period reflected in the compliance certificate most recently
delivered to the Administrative Agent pursuant to Section 6.1.3 prior to the
consummation of such Permitted Acquisition (giving effect to such Permitted
Acquisition as if made on the first day of such period); and

 

76



--------------------------------------------------------------------------------

(g)    the Borrower shall deliver to the Administrative Agent, in form and
substance acceptable to the Administrative Agent:

(i)    concurrently with the consummation of each such Permitted Acquisition, to
the extent required under 6.23, a supplement to the Guaranty if the Permitted
Acquisition is an Acquisition of Capital Stock and the target company will not
be merged with the Borrower; and

(ii)    on or prior to the consummation of each such Permitted Acquisition with
respect to which the Purchase Price shall be greater than $200,000,000:

(A)    the financial statements of the target entity together with any pro forma
financial statements, projections, forecasts and budgets prepared by the
Borrower in connection therewith;

(B)    a copy of the acquisition agreement for such Acquisition, together with
drafts of the material schedules thereto;

(C)    a copy of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Acquisition; and

(D)    such other documents or information as shall be reasonably requested by
the Administrative Agent or any Lender

6.13.6    Investments constituting promissory notes and other non-cash
consideration received in connection with any transfer of assets permitted under
Section 6.12.7.

6.13.7    Customer advances in the ordinary course of business.

6.13.8    Extensions of customer or trade credit in the ordinary course of
business consistent with the Borrower’s and the Subsidiaries’ past practices.

6.13.9    Investments constituting Rate Management Transactions permitted under
Section 6.17.

6.13.10    Subject to Section 6.24, the creation or formation of new
Subsidiaries (as opposed to the Acquisition of new Subsidiaries), so long as all
applicable requirements under Section 6.23 shall have been, or concurrently
therewith are, satisfied.

6.13.11    Investments constituting expenditures for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with Agreement Accounting Principles to the extent otherwise
permitted under this Agreement.

6.13.12    Investments by (a) the Borrower and its Subsidiaries in any Credit
Party, (b) any Subsidiary which is not a Credit Party and is not required to be
a Guarantor in any other Subsidiary which is not a Credit Party and is not
required to be a Guarantor and (c) subject to Section 6.24, any Credit Party in
any Foreign Subsidiary.

6.13.13    Deposits made in the ordinary course of business and referred to in
Sections 6.15.4, 6.15.6 and 6.15.7.

 

77



--------------------------------------------------------------------------------

6.13.14    (a) Cash Investments constituting the initial capitalization of an
SPV in connection with the consummation of any Receivables Purchase Facility
permitted under this Agreement in an aggregate amount (calculated based on
aggregate of the initial cash capitalization amount of each such SPV) not to
exceed $10,000,000, and (b) other Investments in connection with any Receivables
Purchase Facility permitted under this Agreement (including intercompany
Indebtedness permitted under Section 6.14.4(b)).

6.13.15    Additional Investments so long as at the time of and immediately
after giving effect (including giving effect on a pro forma basis) to such any
such Investment (a) no Default or Unmatured Default exists or would result
therefrom and (b) the aggregate amount of all Investments made pursuant to this
Section 6.13.15 does not exceed $35,000,000 during the term of this Agreement
(calculated exclusive of any Investment made pursuant to this Section 6.13.15
if, at the time of and immediately after giving effect to such Investment, the
Leverage Ratio is less than or equal to 2.50 to 1.00 on a pro forma basis for
the four fiscal quarter period reflected in the compliance certificate most
recently delivered to the Administrative Agent pursuant to Section 6.1.3).

For the avoidance of doubt, for purposes of determining compliance with this
Section 6.13, if an Investment meets the criteria of more than one of the types
of Investments described in the above clauses, the Borrower, in its reasonable
discretion, shall classify, and from time to time may reclassify, such
Investment and only be required to include the amount and type of such
Investment in one of such clauses.

6.14    Indebtedness. The Borrower will not, and will not permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

6.14.1    The Obligations.

6.14.2    Indebtedness existing on the Closing Date and described in
Schedule 6.14, and any Permitted Refinancing thereof.

6.14.3    Indebtedness arising under Rate Management Transactions permitted
under Section 6.17;

6.14.4    (a) Amounts owing under the Receivables Purchase Facilities, the
principal amount of which shall not exceed $1,200,000,000 in the aggregate at
any time and (b) subordinated intercompany Indebtedness owing to the Borrower or
any Subsidiary of the Borrower by any SPV in connection with a Receivables
Purchase Facility permitted hereunder.

6.14.5    Secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Borrower or any Subsidiary after the Closing
Date to finance the acquisition of assets used in its business, if (a) at the
time of such incurrence, no Default or Unmatured Default has occurred and is
continuing or would result from such incurrence, (b) such Indebtedness does not
exceed the lower of the fair market value or the cost of the applicable fixed
assets on the date acquired, (c) such Indebtedness does not exceed $50,000,000
in the aggregate outstanding at any time, and (d) any Lien securing such
Indebtedness is permitted under Section 6.15 (such Indebtedness being referred
to herein as “Permitted Purchase Money Indebtedness”).

6.14.6    Indebtedness arising from intercompany loans and advances made by
(a) the Borrower or any Subsidiary to any Credit Party, provided that all such
Indebtedness shall be expressly subordinated to the Obligations, (b) any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party or (c) subject to Section 6.24, any Credit Party to any Foreign
Subsidiary.

 

78



--------------------------------------------------------------------------------

6.14.7    Indebtedness assumed by the Borrower or any Subsidiary in connection
with a Permitted Acquisition but not created in contemplation of such event.

6.14.8    Indebtedness constituting Contingent Obligations otherwise permitted
by Section 6.19.

6.14.9    Indebtedness under (a) performance bonds and surety bonds and (b) bank
overdrafts and other Indebtedness arising in connection with customary cash
management services outstanding for not more than five (5) Business Days, in
each case incurred in the ordinary course of business.

6.14.10    To the extent the same constitutes Indebtedness, obligations in
respect of earn-out arrangements permitted pursuant to a Permitted Acquisition.

6.14.11    (a) Unsecured Indebtedness arising under the Note Purchase Agreements
and the Senior Notes (and any guarantees in respect thereof), and (b) any
Permitted Refinancing thereof; provided that, in the case of this clause (b),
(i) no Default or Unmatured Default shall be continuing as of the date of
issuance thereof, (ii) the Borrower shall be in compliance with the financial
covenants set forth in Sections 6.20 (without giving effect to any Temporary
Increase Period) and 6.21 for the four fiscal quarter period reflected in the
compliance certificate most recently delivered (prior to the issuance and use of
proceeds of such Indebtedness) to the Administrative Agent pursuant to
Section 6.1.3 after giving effect to the issuance of such Indebtedness (and the
use of proceeds thereof) as if made on the first day of such period and
(iii) such Indebtedness shall be unsecured.

6.14.12    Additional unsecured Indebtedness of the Borrower or any Subsidiary;
provided that (w) no Default or Unmatured Default shall be continuing as of the
date of issuance or incurrence thereof or would result therefrom, (x) at the
time of and immediately after giving effect to the issuance or incurrence of
such Indebtedness (and the use of proceeds thereof), the Borrower shall be in
compliance on a pro forma basis for the four fiscal quarter period reflected in
the compliance certificate most recently delivered to the Administrative Agent
pursuant to Section 6.1.3 with the financial covenants set forth in Section 6.20
(without giving effect to any Temporary Increase Period) and Section 6.21,
(y) such Indebtedness shall have a maturity date no earlier than the Maturity
Date, shall not provide for any mandatory principal prepayments or amortization
prior to the Maturity Date in excess of one percent (1%) per year and shall have
terms and conditions (including covenants and events of default) that are not
more restrictive in any material respect than those contained in this Agreement,
as determined by the Borrower in good faith, and (z) the aggregate principal
amount of all such Indebtedness of Subsidiaries that are not Guarantors shall
not exceed $35,000,000 at any time outstanding.

6.14.13    Customer deposits and advance payments received by the Borrower or
any Subsidiary in the ordinary course of business from customers for goods or
services purchased in the ordinary course of business.

6.14.14    Indebtedness representing deferred compensation, stock-based
compensation or retirement benefits to employees of the Borrower or any
Subsidiary incurred in the ordinary course of business.

 

79



--------------------------------------------------------------------------------

6.14.15    Indebtedness of the Borrower or any Subsidiary consisting of
(A) Indebtedness owed to any insurance provider for the financing of insurance
premiums so long as such Indebtedness shall not be in excess of the amount of
such premiums, and shall be incurred only to defer the cost of such premiums,
for the annual period in which such Indebtedness is incurred or (B) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business.

For the avoidance of doubt, for purposes of determining compliance with this
Section 6.14, if an item of Indebtedness meets the criteria of more than one of
the types of Indebtedness described in the above clauses, the Borrower, in its
reasonable discretion, shall classify, and from time to time may reclassify,
such item of Indebtedness and only be required to include the amount and type of
such Indebtedness in one of such clauses; provided, that all Indebtedness
arising under the Note Purchase Agreements and the Senior Notes (and any
guarantees in respect thereof) and any Permitted Refinancing thereof shall be
permitted to be outstanding only under Section 6.14.11.

6.15    Liens. The Borrower will not, and will not permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any Subsidiary, except:

6.15.1    Liens, if any, securing Obligations.

6.15.2    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.15.3    Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
45 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.15.4    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

6.15.5    Liens existing on the Closing Date and described in Schedule 6.15.

6.15.6    Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.15.7    Deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

6.15.8    Easements, reservations, rights-of-way, restrictions, survey
exceptions and other similar encumbrances as to real property of the Borrower
and the Subsidiaries which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which are not material
in amount and that do not materially interfere with the conduct of the business
of the Borrower or such Subsidiary conducted at the property subject thereto.

 

80



--------------------------------------------------------------------------------

6.15.9    Liens arising by reason of any judgment, decree or order of any court
or other Governmental Authority, but only to the extent and for an amount and
for a period not resulting in a Default under Section 7.9.

6.15.10    Liens on receivables and related assets (including, without
limitation, (a) any interest in the equipment or inventory (including returned
or repossessed goods), if any, the sale, financing or lease of which gave rise
to the receivables, together with insurance related thereto, (b) all security
interests purporting to secure payment of the receivables, (c) all guaranties,
insurance, letters of credit or other agreements supporting or securing payment
of the receivables, (d) all contracts associated with the receivables, (e) all
collection accounts and lockbox accounts into which receivables payments are
made, (f) all records relating to the receivables, and (g) all proceeds of the
foregoing), arising in connection with a Receivables Purchase Facility permitted
under Section 6.14.4.

6.15.11    Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.15.12    Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof.

6.15.13    Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary is merged or consolidated with or into the
Borrower or any Subsidiary and not created in contemplation of such event.

6.15.14    Liens existing on any specific fixed asset prior to the acquisition
thereof by the Borrower or any Subsidiary and not created in contemplation
thereof; provided that such Liens do not encumber any other property or assets,
other than improvements thereon and proceeds thereof.

6.15.15    Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under Sections 6.15.5,
6.15.10, and 6.15.11 through 6.15.14; provided that (a) such Indebtedness is not
secured by any additional assets, other than improvements thereon and proceeds
thereof, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.

6.15.16    Liens securing Permitted Purchase Money Indebtedness; provided that
such Liens shall not apply to any property of the Borrower or any Subsidiary
other than that purchased with the proceeds of such Permitted Purchase Money
Indebtedness, other than improvements thereon and proceeds thereof.

6.15.17    Liens in respect of Capitalized Lease Obligations to the extent
permitted hereunder and Liens arising under any equipment, furniture or fixtures
leases or Property consignments to the Borrower or any Subsidiary otherwise
permitted under the Loan Documents.

6.15.18    Licenses, leases or subleases granted to others in the ordinary
course of business consistent with the Borrower’s and the Subsidiaries’ past
practices that do not materially interfere with the conduct of the business of
the Borrower and the Subsidiaries taken as a whole.

 

81



--------------------------------------------------------------------------------

6.15.19    Statutory and contractual landlords’ Liens under leases to which the
Borrower or any Subsidiary is a party.

6.15.20    Liens in favor of a banking institution arising as a matter of
applicable law encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry.

6.15.21    Liens in favor of customs and revenue authorities arising as a matter
of applicable law to secure the payment of customs’ duties in connection with
the importation of goods.

6.15.22    Any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement.

6.15.23    Liens not otherwise permitted under this Section 6.15 to the extent
attaching to Properties and assets with an aggregate fair market value not in
excess of, and securing liabilities not in excess of, $25,000,000 in the
aggregate at any one time outstanding.

6.15.24    Liens on the properties or assets or any Foreign Subsidiary, whether
now or hereafter acquired, securing Indebtedness that is non-recourse to the
Borrower or any Domestic Subsidiary, provided that the aggregate principal
amount of Indebtedness secured by all such Liens does not exceed $5,000,000 at
any time.

6.15.25    Contractual rights of setoff or any contractual Liens or netting
rights, in each case arising in connection with Rate Management Transactions.

6.15.26    Precautionary Uniform Commercial Code financing statements filed
solely as a precautionary measure in connection with operating leases or
consignment of goods.

6.15.27    Liens on specific items of inventory or other goods and the proceeds
thereof securing obligations in respect of documentary letters of credit or
bankers’ acceptances issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods.

6.16    Affiliates. The Borrower will not enter into, directly or indirectly,
and will not permit any Subsidiary to enter into, directly or indirectly, any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate (other than
the Borrower and the Guarantors) except (a) in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arm’s-length transaction and (b) in connection with any
Receivables Purchase Facility permitted under Section 6.14.4.

6.17    Financial Contracts. The Borrower will not, and will not permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into (a) by the Borrower and its Subsidiaries in the
ordinary course of business for bona fide hedging purposes and not for
speculative purposes and (b) by any SPV in connection with a Receivables
Purchase Facility permitted hereunder.

 

82



--------------------------------------------------------------------------------

6.18    Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary (other than any SPV) to, create or otherwise cause to become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than any SPV) (a) to pay dividends or make any other
distribution on its stock, (b) to pay any Indebtedness or other obligation owed
to the Borrower or any Subsidiary, (c) to make loans or advances or other
Investments in the Borrower or any Subsidiary, or (d) to sell, transfer or
otherwise convey any of its property to the Borrower or any Subsidiary, except
for such encumbrances or restrictions existing under or by reason of (i) this
Agreement, the other Loan Documents, the Note Purchase Agreements and the
Receivables Purchase Documents, (ii) customary provisions restricting subletting
or assignment of any lease governing any leasehold interest of the Borrower or
any of its Subsidiaries, (iii) customary provisions restricting assignment of
any licensing agreement or other contract entered into by Borrower and its
Subsidiaries in the ordinary course of business, (iv) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(v) restrictions on the transfer of any assets subject to a Lien permitted by
Section 6.15, (vi) agreements binding on Property or Persons acquired in a
Permitted Acquisition or Investment permitted hereunder, not entered into in
contemplation of such Permitted Acquisition or such Investment and not
applicable to any Person other than the Person acquired, or to any Property
other than the Property so acquired, and (vii) customary provisions restricting
Liens on assets of and interests in joint ventures.

6.19    Contingent Obligations. The Borrower will not, and will not permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except Contingent Obligations arising with respect to (a) this
Agreement and the other Loan Documents, including, without limitation,
Reimbursement Obligations (b) customary indemnification obligations in favor of
purchasers in connection with asset dispositions permitted hereunder,
(c) customary indemnification obligations under such Person’s charter and bylaws
(or equivalent formation documents), (d) indemnities in favor of the Persons
issuing title insurance policies insuring the title to any property,
(e) guarantees of (i) real property leases of the Borrower and its Subsidiaries
and (i) personal property Operating Leases of the Borrower and its Subsidiaries,
in each case entered into in the ordinary course of business by the Borrower or
any of the Subsidiaries, (f) the Receivables Purchase Facility and (g) other
Contingent Obligations constituting guarantees of Indebtedness of the Borrower
or any of its Subsidiaries permitted under Section 6.14, provided that to the
extent such Indebtedness is subordinated to the Obligations, each such
Contingent Obligation shall be subordinated to the Obligations on terms
reasonably acceptable to the Administrative Agent.

6.20    Leverage Ratio. The Borrower will maintain, as of the end of each fiscal
quarter ending on or after January 27, 2017, a Leverage Ratio of not greater
than 3.50 to 1.00; provided that, upon notice by the Borrower to the
Administrative Agent, as of the last day of the fiscal quarter in which a
Qualified Acquisition is consummated and the last day of each of the four
consecutive fiscal quarters ending immediately after such initial fiscal quarter
in which such Qualified Acquisition was consummated, the maximum Leverage Ratio
permitted under this Section 6.20 shall be increased to 4.00 to 1.00 (any such
period, a “Temporary Increase Period”); provided further that no Temporary
Increase Period shall be available during the two (2) consecutive fiscal
quarters occurring immediately after any Temporary Increase Period shall have
concluded.

6.21    Interest Expense Coverage Ratio. The Borrower will maintain, as of the
end of each fiscal quarter, an Interest Expense Coverage Ratio of not less than
3.00 to 1.00.

6.22    [RESERVED].

6.23    Additional Subsidiary Guarantors. The Borrower shall execute or shall
cause to be executed on the date any Person becomes a Material Domestic
Subsidiary of the Borrower (other than an

 

83



--------------------------------------------------------------------------------

SPV and other than any Person that is already a Guarantor under the Guaranty), a
supplement to the Guaranty pursuant to which such Material Domestic Subsidiary
shall become a Guarantor, and shall deliver or cause to be delivered to the
Administrative Agent all appropriate corporate resolutions and other
documentation (including opinions of counsel) in each case in form and substance
reasonably satisfactory to the Administrative Agent. If at any time (a) the
aggregate assets of all of the Borrower’s Domestic Subsidiaries that are not
Guarantors under the Guaranty exceeds 20% of the consolidated total assets of
the Borrower and its Subsidiaries, or (b) the aggregate Consolidated Adjusted
Net Income for the four consecutive fiscal quarters most recently ended of all
of the Borrower’s Domestic Subsidiaries that are not Guarantors under the
Guaranty exceeds 20% of the Borrower’s Consolidated Adjusted Net Income for such
period, the Borrower will, within 30 days after its senior management becomes
aware (or reasonably should have become aware) of such event, cause to be
executed and delivered to the Administrative Agent a supplement to the Guaranty
(together with such other documents, opinions and information as the
Administrative Agent may require) with respect to additional Domestic
Subsidiaries to the extent necessary so that, after giving effect thereto, the
threshold levels in clauses (a) and (b) above are not exceeded.

6.24    Foreign Subsidiary Investments. The Borrower will not, and will not
permit any other Credit Party to, enter into or suffer to exist Foreign
Subsidiary Investments at any time in an aggregate amount greater than
$500,000,000.

6.25    Subordinated Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.

6.26    Sale of Accounts. The Borrower will not, and will not permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except to the extent permitted by
Section 6.12.4.

6.27    Anti-Corruption Laws. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary to the Lenders or the Administrative Agent under
or in connection with this Agreement, any Credit Extension, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.

7.2.    Nonpayment of (a) principal of any Loan when due, (b) any Reimbursement
Obligation within one Business Day after the same becomes due or (c) interest
upon any Loan, any Commitment Fee, LC Facility Fee or other Obligations under
any of the Loan Documents within three (3) days after such interest, fee or
other Obligation becomes due.

 

84



--------------------------------------------------------------------------------

7.3.    The breach by the Borrower of any of the terms or provisions of any of
Sections 6.1 through 6.3 or any of Sections 6.10 through 6.27.

7.4.    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) or any other Credit Party of
any of the terms or provisions of this Agreement or any other Loan Document to
which it is a party which is not remedied within thirty (30) days after the
earlier to occur of (a) written notice from the Administrative Agent or any
Lender to the Borrower or (b) an Authorized Officer of the Borrower otherwise
become aware of any such breach.

7.5.    Failure of the Borrower or any Subsidiary to pay when due any Material
Indebtedness (beyond the applicable grace period with respect thereto, if any);
or the default by the Borrower or any Subsidiary in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any Material Indebtedness Agreement, or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any Material Indebtedness Agreement to cause, such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date; or any Material Indebtedness of the Borrower or any
Subsidiary shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower or any Subsidiary shall not pay, or admit in
writing its inability to pay, its debts generally as they become due; provided
that this Section 7.5 shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder.

7.6.    Any Credit Party or any Material Subsidiary shall (a) have an order for
relief entered with respect to it under any Debtor Relief Law, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (d) institute any proceeding seeking an order for relief under any
Debtor Relief Law or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any Debtor Relief Law or fail
to file an answer or other pleading denying the material allegations of any such
proceeding filed against it, (e) take any corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (f) fail to contest in good faith any appointment or proceeding described in
Section 7.7.

7.7.    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for any Credit Party or any Material Subsidiary or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(d) shall be
instituted against any Credit Party or any Material Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 30 consecutive days.

7.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and the Subsidiaries which, when taken together with
all other Property of the Borrower and the Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9.    The Borrower or any Subsidiary shall fail within 30 days to pay, bond or
otherwise discharge one or more (a) judgments or orders for the payment of money
in excess of $20,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate (excluding the amount of any insurance coverage by
insurance companies with the financial ability to pay the same and who have

 

85



--------------------------------------------------------------------------------

agreed in writing to cover the applicable claim(s)), or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not (i) stayed on appeal or otherwise being appropriately contested in
good faith or (ii) paid in full by third-party insurers under the Borrower’s or
any Subsidiary’s insurance policies.

7.10.    The Unfunded Liabilities of all Single Employer Plans shall exceed
$20,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan.

7.11.    [Reserved]

7.12.    Any Change in Control shall occur.

7.13.    The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $20,000,000 or requires payments exceeding $20,000,000
per annum.

7.14.    The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased, in the
aggregate, over the amounts contributed to such Multiemployer Plans for the
respective plan years of such Multiemployer Plans immediately preceding the plan
year in which the reorganization or termination occurs by an amount exceeding
$20,000,000.

7.15.    The Borrower or any Subsidiary shall (a) be the subject of any
proceeding or investigation pertaining to the release by the Borrower or any
Subsidiary or any other Person of any toxic or hazardous waste or substance into
the indoor or outdoor environment, or (b) violate any Environmental Law, which,
in the case of an event described in clause (a) or clause (b), has resulted in
liability to the Borrower or any Subsidiary in an amount equal to $20,000,000
(excluding the amount of any insurance coverage by insurance companies with the
financial ability to pay the same and who have agreed in writing to cover the
applicable claim(s)) or more, which liability is not paid, bonded or otherwise
discharged (other than by a Facility LC) within 60 days or which is not stayed
on appeal and being appropriately contested in good faith.

7.16.    Any Loan Document shall fail to remain in full force or effect against
the Borrower or any Subsidiary, or the Borrower or any Subsidiary shall assert
that its obligations thereunder are discontinued, invalid or unenforceable for
any reason or any action shall be taken or shall fail to be taken to discontinue
or to assert the invalidity or unenforceability of, or which results in the
discontinuation or invalidity or unenforceability of, any Loan Document.

7.17.    An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
which (a) permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of the Borrower or any Affiliate of the Borrower to require the
amortization or liquidation of such Off-Balance Sheet Liabilities as a result of
the non-payment of any Off-Balance Sheet Liability having an aggregate
outstanding principal amount (or similar outstanding liability) greater than or
equal to $10,000,000 and (x) such Off-Balance Sheet Trigger Event shall not be
remedied or waived within the later to occur of the tenth day

 

86



--------------------------------------------------------------------------------

after the occurrence thereof or the expiry date of any grace period related
thereto under the agreement evidencing such Off-Balance Sheet Liabilities, or
(y) such investors shall require the amortization or liquidation of such
Off-Balance Sheet Liabilities as a result of such Off-Balance Sheet Trigger
Event, (b) results in the termination of reinvestments of collections or
proceeds of receivables and related assets under the agreements evidencing such
Off-Balance Sheet Liabilities, or (c) causes or otherwise permits the
replacement or substitution of the Borrower or any Affiliate thereof as the
servicer under the agreements evidencing such Off-Balance Sheet Liabilities;
provided, however, that this Section 7.17 shall not apply on any date with
respect to (i) any voluntary request by the Borrower or an Affiliate thereof for
an above-described amortization, liquidation, or termination of reinvestments so
long as the aforementioned investors or purchasers cannot independently require
on such date such amortization, liquidation or termination of reinvestments or
(ii) any scheduled amortization or liquidation at the stated maturity of the
facility evidencing such Off-Balance Sheet Liabilities.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1    Acceleration. (a) If any Default described in Section 7.6 or 7.7 occurs
with respect to any Credit Party, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent, any LC Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to (x) the amount of the LC
Obligations at such time minus (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (the
“Collateral Shortfall Amount”). Without prejudice to the provisions of
Section 4.2, if any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may (i) terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives and
(ii) upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrower to pay, and the Borrower will forthwith upon such demand and without
any further notice or act pay to the Administrative Agent the Collateral
Shortfall Amount which funds shall be deposited in the Facility LC Collateral
Account.

(b)    If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.

(c)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations in respect of the Revolving Credit Facility and any
other amounts as shall from time to time have become due and payable by the
Borrower to the Revolving Lenders or the LC Issuers under the Loan Documents.

 

87



--------------------------------------------------------------------------------

(d)    At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations in respect of the Revolving Credit Facility have been
indefeasibly paid in full in cash (or, with respect to any Reimbursement
Obligations, the Facility LCs have been returned and cancelled or back-stopped
to the Administrative Agent’s reasonable satisfaction) and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be applied by the Administrative Agent to
the remaining Obligations and, after all of the Obligations have been
indefeasibly paid in full in cash and all other Commitments terminated, any
remaining funds shall be returned by the Administrative Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time.

(e)    If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligations and power of
the LC Issuers to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to any Credit
Party) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

8.2    Amendments. (a) Subject to the provisions of this Section 8.2, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
thereunder or waiving any Default hereunder or thereunder; provided, however,
that no such supplemental agreement shall:

(i)    Without the consent of each Lender adversely affected thereby, extend the
Maturity Date, extend the final maturity of any Loan or extend the expiry date
of any Facility LC to a date after the Maturity Date or postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof, or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto (other than (x) a waiver of the
application of the default rate of interest or LC Fees pursuant to Section 2.12
hereof, which shall only require the approval of the Required Lenders and
(y) any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement), which
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)).

(ii)    Without the consent of each Lender (other than Defaulting Lenders),
(1) reduce the percentage specified in the definition of “Required Lenders” or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or (2) other than to reflect the
issuance of Incremental Term Loans or Additional Term Loans hereunder on a
ratable basis, amend the definition of “Pro Rata Share”.

(iii)    Increase the amount of the Commitment of any Lender hereunder without
the consent of such Lender.

 

88



--------------------------------------------------------------------------------

(iv)    Without the consent of each Lender (other than Defaulting Lenders),
amend this Section 8.2 other than to reflect the issuance of Incremental Term
Loans or Additional Term Loans hereunder.

(v)    Without the consent of each Lender (other than Defaulting Lenders),
permit the Borrower to assign its rights or obligations under this Agreement or
release the Borrower from its obligations under Article XVI;

(vi)    Without the consent of each Lender (other than Defaulting Lenders),
other than in connection with a transaction permitted under this Agreement,
release any Guarantor that remains a Material Domestic Subsidiary from its
obligations under the Guaranty.

(vii)    Without the consent of each Lender in the affected Class (other than
Defaulting Lenders), change the definition of “Required Class Lenders”.

(viii)    Without the consent of the Required Class Lenders with respect to the
applicable Class, adversely affect the rights to payment of a Class in a manner
different from the effect of such amendment, waiver or consent on any other
Class.

(ix)    Extend or increase the amount of the Commitment of any Defaulting Lender
hereunder without the consent of such Defaulting Lender.

(x)    Effect any waiver, amendment or modification with respect to this
Agreement, in each case requiring the consent of all Lenders or each Lender
adversely affected thereby, without the consent of each Defaulting Lender that
is affected differently from the other Lenders affected thereby.

(b)    No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. The Administrative Agent may waive payment of the fee
required under Section 12.3.3 without obtaining the consent of any other party
to this Agreement. No amendment of any provision of this Agreement relating to
the Swing Line Lender or any Swing Line Loan shall be effective without the
written consent of the Swing Line Lender. No amendment of any provisions of this
Agreement relating to any LC Issuer shall be effective without the written
consent of such LC Issuer.

(c)    Notwithstanding the foregoing, (i) this Agreement may be amended or
amended and restated pursuant to an increase in the Aggregate Revolving Loan
Commitment or an issuance of Incremental Term Loans or Additional Term Loans
pursuant to Section 2.5.3 with only the consents prescribed by such Section and
(ii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(x) to add one or more credit facilities to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders, the
Required Class Lenders and the Lenders.

 

89



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

8.3    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or Unmatured Default or the inability of a Borrower
to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Administrative Agent with the consent of, the
requisite number of Lenders required pursuant to Section 8.2, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuers and the Lenders until all of the
Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters, which
shall survive and remain in full force and effect during the term of this
Agreement.

9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arrangers shall enjoy the benefits
of the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

 

90



--------------------------------------------------------------------------------

9.6    Expenses; Indemnification.

(a)    The Borrower shall reimburse the Administrative Agent and the Arrangers
for any reasonable costs, internal charges and out-of-pocket expenses (including
outside attorneys’ and paralegals’ fees and, with the consent of the Borrower
(provided that no such consent shall be required if a Default shall be
continuing), expenses of and fees for other advisors and professionals engaged
by the Administrative Agent or the Arrangers) paid or incurred by the
Administrative Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the Internet), review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Administrative Agent, the Arrangers, the LC Issuers
and the Lenders for any costs, internal charges and out-of-pocket expenses
(including outside attorneys’ and paralegals’ fees and expenses of outside
attorneys and paralegals for the Administrative Agent, the Arrangers, the LC
Issuers and the Lenders) paid or incurred by the Administrative Agent, the
Arrangers, any LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrower
under this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. The Borrower
acknowledges that from time to time BTMU may prepare and may distribute to the
Lenders (but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by BTMU from information furnished to it by or on behalf
of the Borrower, after BTMU has exercised its rights of inspection pursuant to
this Agreement.

(b)    The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arrangers, each LC Issuer, each Lender and their respective affiliates and
each of their partners, directors, officers and employees, trustees, investment
advisors, attorneys, advisors and agents against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arrangers, any LC Issuer, any Lender or any affiliate
is a party thereto, settlement costs and all outside attorneys’ and paralegals’
fees and expenses of outside attorneys and paralegals of the party seeking
indemnification) (collectively, “Losses”) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents and the
other transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder
(including, in each case, any Losses pursuant to Environmental Laws) except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

9.7    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems necessary.

9.8    Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Borrower
or any Subsidiary with the agreement of its independent

 

91



--------------------------------------------------------------------------------

certified public accountants and such changes result in a change in the method
of calculation of any of the financial covenants, tests, restrictions or
standards herein or in the related definitions or terms used therein
(“Accounting Changes”), the parties hereto agree, at the Borrower’s request, to
enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating the Borrower’s and its Subsidiaries’
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations. In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles,
including the Accounting Change, as of the date of such amendment.
Notwithstanding the foregoing, all financial statements to be delivered by the
Borrower pursuant to Section 6.1 shall be prepared in accordance with generally
accepted accounting principles in effect at such time.

9.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.10    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuers and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent (except to the limited extent as provided by Section 12.3.4
relating to maintaining the Register), the Arrangers, the LC Issuers, nor any
Lender shall have any fiduciary responsibilities to the Borrower or any other
Credit Party. Neither the Administrative Agent, the Arrangers, the LC Issuers
nor any Lender undertakes any responsibility to the Borrower or any other Credit
Party to review or inform any Credit Party of any matter in connection with any
phase of any Credit Party’s business or operations. The Borrower agrees that
neither the Administrative Agent, the Arrangers, the LC Issuers, nor any Lender
shall have liability to the Borrower (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Neither the Administrative Agent, the Arrangers, the LC Issuers nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrower or any Subsidiary in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

9.11    Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence
in accordance with its respective customary practices (but in any event in
accordance with reasonable confidentiality practices), except for disclosure
(a) to its Affiliates and to other Lenders and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (b) to legal
counsel, accountants, and other professional advisors to such Lender or to a
Transferee who are expected to be involved in the evaluation of such information
in connection with the transactions contemplated hereby, in each case which have
been informed as to the confidential nature of such information, (c) to
regulatory officials having jurisdiction over it, (d) to any Person as required
by law, regulation, or legal process, (e) of information that presently or
hereafter becomes available to such Lender on a non-confidential basis from a
source other than the Borrower and other than as a result of disclosure not
otherwise permitted by this Section 9.11, (f) to any Person in connection with
any legal proceeding to which such Lender is a party, (g) to

 

92



--------------------------------------------------------------------------------

such Lender’s direct or indirect contractual counterparties in credit derivative
transactions or to legal counsel, accountants and other professional advisors to
such counterparties, in each case which have been informed as to the
confidential nature of such information, (h) permitted by Section 12.4, (i) to
rating agencies if requested or required by such agencies in connection with a
rating relating to the Credit Extensions hereunder, (j) with the prior consent
of the Borrower and (k) of information that (i) was or becomes publicly
available other than as a result of a breach of this Section 9.11, (ii) was or
becomes independently developed by the Administrative Agent, any Lender, any LC
Issuer or any of their respective Affiliates or (iii) pertains to this Agreement
that is routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Without limiting
Section 9.4, the Borrower agrees that the terms of this Section 9.11 shall set
forth the entire agreement between the Borrower and each Lender (including the
Administrative Agent) with respect to any confidential information previously or
hereafter received by such Lender in connection with this Agreement or any other
Loan Document, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information.

9.12    Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.

9.13    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14    Disclosure. The Borrower and each Lender, including the LC Issuers,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.

9.15    Performance of Obligations. The Borrower agrees that the Administrative
Agent may, but shall have no obligation to (a) at any time, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on or
threatened against any collateral for the Obligations and (b) after the
occurrence and during the continuance of a Default make any other payment or
perform any act required of the Borrower or any Subsidiary under any Loan
Document or take any other action which the Administrative Agent in its
discretion deems necessary or desirable to protect or preserve the collateral,
if any, for the Obligations, including, without limitation, any action to
(x) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (y) pay any rents payable by the Borrower or any Subsidiary
which are more than 30 days past due, or as to which the landlord has given
notice of termination, under any lease. The Administrative Agent shall use its
best efforts to give the Borrower notice of any action taken under this
Section 9.15 prior to the taking of such action or promptly thereafter; provided
the failure to give such notice shall not affect the Borrower’s obligations in
respect thereof. The Borrower agrees to pay the Administrative Agent, upon
demand, the principal amount of all funds advanced by the Administrative Agent
under this Section 9.15, together with interest thereon at the rate from time to
time applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If the Borrower fails to
make payment in respect of any such advance under this Section 9.15 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of such advance. If such

 

93



--------------------------------------------------------------------------------

funds are not made available to the Administrative Agent by such Lender within
one (1) Business Day after the Administrative Agent’s demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received. The failure of any Lender to make available to
the Administrative Agent its Pro Rata Share of any such unreimbursed advance
under this Section 9.15 shall neither relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s Pro
Rata Share of such advance on the date such payment is to be made nor increase
the obligation of any other Lender to make such payment to the Administrative
Agent. All outstanding principal of, and interest on, advances made under this
Section 9.15 shall constitute Obligations until paid in full by the Borrower.

9.16    Relations Among Lenders.

9.16.1    No Action Without Consent. Except with respect to the exercise of
setoff rights of any Lender, including the LC Issuers, in accordance with
Section 11.1, the proceeds of which are applied in accordance with this
Agreement, each Lender agrees that it will not take any action, nor institute
any actions or proceedings, against the Borrower or any other obligor hereunder
or with respect to any Loan Document, without the prior written consent of the
Required Lenders or, as may be provided in this Agreement or the other Loan
Documents, with the consent of the Administrative Agent.

9.16.2    Not Partners; No Liability. The Lenders, including the LC Issuers, are
not partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan or any Facility
LC after the date such principal or interest has become due and payable pursuant
to the terms of this Agreement.

9.17    USA Patriot Act Notification. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name, address and tax identification number of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

9.18    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

9.19    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that:

 

94



--------------------------------------------------------------------------------

(a) (i) the arranging and other services regarding this Agreement provided by
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Lenders and their Affiliates, on the
other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) no Lender or any of its Affiliates has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (c) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

9.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

9.20.1    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

9.20.2    the effects of any Bail-In Action on any such liability, including, if
applicable:

(a)    a reduction in full or in part or cancellation of any such liability;

(b)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

9.21    Release of Guarantors.

9.21.1    A Guarantor shall automatically be released from its obligations under
the Guaranty upon the consummation of any transaction permitted by this
Agreement as a result of which such Guarantor ceases to be a Subsidiary;
provided that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Credit
Party, at such Credit Party’s expense, all documents that such Credit Party
shall reasonably request to evidence such termination or release.

 

95



--------------------------------------------------------------------------------

9.21.2    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Guarantor from its obligations under the Guaranty if such Guarantor is no longer
a Material Domestic Subsidiary.

9.21.3    At such time as the principal and interest on the Loans, all
Reimbursement Obligations, the fees, expenses and other amounts payable under
the Loan Documents and the other Obligations (other than contingent indemnity
obligations) shall have been paid in full in cash, the Commitments shall have
been terminated and no Facility LCs shall be outstanding, the Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Guarantor thereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any Person.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1    Appointment; Nature of Relationship. BTMU is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any of the
Holders of Obligations (including, without limitation, the Lenders) by reason of
this Agreement or any other Loan Document and that the Administrative Agent is
merely acting as the contractual representative of the Lenders with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ contractual representative, the
Administrative Agent (a) does not hereby assume any fiduciary duties to any of
the Holders of Obligations, (b) is a “representative” of the Holders of
Obligations within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (c) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders, for itself and on
behalf of its Affiliates as Holders of Obligations, hereby agrees to assert no
claim against the Administrative Agent on any agency theory or any other theory
of liability for breach of fiduciary duty, all of which claims each Holder of
Obligations hereby waives.

10.2    Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, any
Subsidiary, any Lender or any Holder of Obligations for any action taken or
omitted to be taken by it or them hereunder or under any other Loan Document or
in connection herewith or therewith except to the extent such action or inaction
is determined in a final, non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.

 

96



--------------------------------------------------------------------------------

10.4    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower, any Subsidiary or any guarantor of any of the Obligations or of
any of the Borrower’s, such Subsidiary’s or any such guarantor’s respective
Subsidiaries. The Administrative Agent shall have no duty to disclose, and shall
have no liability for the failure to disclose, to the Lenders information that
is not required to be furnished by the Borrower to the Administrative Agent at
such time, but is voluntarily furnished by the Borrower to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity) or any of its Affiliates.

10.5    Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such approval), and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders. The Lenders hereby acknowledge that the Administrative Agent shall
be under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders (or all of the
Lenders in the event that and to the extent that this Agreement expressly
requires such approval). The Administrative Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.

10.6    Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

10.7    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement (or otherwise become party hereto pursuant to an
Assignment Agreement) shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 

97



--------------------------------------------------------------------------------

10.8    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to the Lenders’ Pro Rata Shares of the sum of the outstanding Term Loans and the
Aggregate Revolving Loan Commitment (or, if the Aggregate Revolving Loan
Commitment has been terminated, of the sum of the outstanding Term Loans and the
Aggregate Outstanding Revolving Credit Exposure) (a) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by any Credit Party under the Loan Documents, (b) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(f) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

10.9    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

10.10    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitments and its Credit
Extensions as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any Subsidiary in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Administrative Agent,
in its individual capacity, is not obligated to remain a Lender.

10.11    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon

 

98



--------------------------------------------------------------------------------

the Administrative Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

10.12    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the two immediately preceding sentences:
(x) subject to clause (y) of this sentence, the consent of the Borrower shall be
required prior to the appointment of a successor Administrative Agent unless
such successor Administrative Agent is a Lender or an Affiliate of a Lender,
provided that the consent of the Borrower shall not be required if a Default has
occurred and is continuing, and (y) the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the effectiveness of the resignation
of the Administrative Agent, the resigning Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article X shall continue in effect for the benefit
of such Administrative Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the Administrative Agent hereunder and under
the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 10.12, then the term
“Prime Rate” as used in this Agreement shall mean the prime rate, base rate or
other analogous rate of the new Administrative Agent.

10.13    Administrative Agent and Arranger Fees. The Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent, and the Arrangers
pursuant to the applicable Fee Letters, or as otherwise agreed from time to
time.

10.14    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

 

99



--------------------------------------------------------------------------------

10.15    No Duties Imposed on Syndication Agent, Co-Documentation Agents or
Arrangers. None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent,” “Co-Documentation Agent” or “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Persons identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent,” “Co-Documentation Agent” or “Arranger” shall
have or be deemed to have any fiduciary duty to or fiduciary relationship with
any Holder of Obligations. Each of the Holders of Obligations acknowledges that
it has not relied, and will not rely, on any of the Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any other Default occurs and continues, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower or any Subsidiary may be offset and applied toward the payment of the
Obligations owing to such Lender, whether or not the Obligations, or any part
thereof, shall then be due.

11.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it in respect of any principal or interest on any of its Loans
of any Class or any other obligations owing to it (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender of such Class, such Lender agrees to (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value) a
participation in the Loans of such Class and Obligations with respect thereto
held by the other Lenders, or make such other adjustments as shall be equitable,
so that the benefit of all such payments shall be shared by the Lenders ratably
in proportion to their respective Pro Rata Shares of the Loans of such Class. If
any Lender, whether in connection with setoff or amounts which might be subject
to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees
to (a) notify the Administrative Agent of such fact and (b) take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their respective Pro Rata Shares of the Term Loans and the
Aggregate Outstanding Revolving Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1    Successors and Assigns; Designated Lenders.

12.1.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (a) the Borrower shall not have any right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (b) any assignment by any Lender must be made in
compliance with Section 12.3, and (c) any transfer by Participants must be made
in compliance with Section 12.2. Any attempted assignment or transfer by any
party not made in

 

100



--------------------------------------------------------------------------------

compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3.2. The parties to this Agreement acknowledge that clause (b) of
this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or any
other central banking authority have jurisdiction over such Lender, (y) in the
case of a Lender which is a Fund, any pledge or assignment of all or any portion
of its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee or (z) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to direct or
indirect contractual counterparties in credit derivative transactions relating
to the Loans; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

12.1.2    Designated Lenders.

(a)    Subject to the terms and conditions set forth in this Section 12.1.2, any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 12.1.2 shall be subject to the approval of the
Administrative Agent and, solely in the case of any designation in respect of a
Lender’s Revolving Commitment, the LC Issuers and the Swing Line Lender (which
consent shall not be unreasonably withheld or delayed). Upon the execution by
the parties to each such designation of an agreement in the form of Exhibit E
hereto (a “Designation Agreement”) and the acceptance thereof by the
Administrative Agent, the Eligible Designee shall become a Designated Lender for
purposes of this Agreement. The Designating Lender shall thereafter have the
right to permit the Designated Lender to provide all or a portion of the Loans
to be made by the Designating Lender pursuant to the terms of this Agreement and
the making of the Loans or portion thereof shall satisfy the obligations of the
Designating Lender to the same extent, and as if, such Loan was made by the
Designating Lender. As to any Loan made by it, each Designated Lender shall have
all the rights a Lender making such Loan would have under this Agreement and
otherwise; provided that (x) all voting rights under this Agreement shall be
exercised solely by the Designating Lender, (y) each Designating Lender shall
remain solely responsible to the other parties hereto for its obligations under
this Agreement, including the obligations of a Lender in respect of Loans made
by its Designated Lender and (z) no Designated Lender shall be entitled to
reimbursement under Article III hereof for any amount which would exceed the
amount that would have been payable by the Borrower to the Lender from which the
Designated Lender obtained any interests hereunder. No additional Notes shall be
required with respect to Loans provided by a Designated Lender; provided,
however, to the extent any Designated

 

101



--------------------------------------------------------------------------------

Lender shall advance funds, the Designating Lender shall be deemed to hold the
Notes in its possession as a non-fiduciary agent for such Designated Lender to
the extent of the Loan funded by such Designated Lender. Such Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and communications hereunder. Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Administrative
Agent shall be responsible for any Designating Lender’s application of such
payments. In addition, any Designated Lender may (1) with notice to, but without
the consent of the Borrower or the Administrative Agent, assign all or portions
of its interests in any Loans to its Designating Lender or to any financial
institution consented to by the Administrative Agent providing liquidity and/or
credit facilities to or for the account of such Designated Lender and
(2) subject to advising any such Person that such information is to be treated
as confidential in accordance with Section 9.11, disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any guarantee, surety or credit or
liquidity enhancement to such Designated Lender. In addition, each such
Designating Lender that elects to designate an Eligible Designee and such
Eligible Designee becomes a Designated Lender, (i) shall keep a register for the
registration relating to each such Loan, specifying such Designated Lender’s
name, address and entitlement to payments of principal and interest with respect
to such Loan and each transfer thereof and the name and address of each
transferees and (ii) shall collect, prior to the time such Designated Lender
receives payment with respect to such Loans from each such Designated Lender,
the appropriate forms, certificates, and statements described in Section 3.5
(and updated as required by Section 3.5) as if such Designated Lender were a
Lender under Section 3.5.

(b)    Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender. This
Section 12.1.2 shall survive the termination of this Agreement.

12.2    Participations.

12.2.1    Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (other than an Ineligible Institution)
(“Participants”) participating interests in any Term Loans or Outstanding
Revolving Credit Exposure of such Lender, any Note held by such Lender, any
Revolving Loan Commitment of such Lender or any other interest of such Lender
under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Term Loans and/or its Outstanding
Revolving Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.

 

102



--------------------------------------------------------------------------------

In addition, each such Lender that sells any participating interest to a
Participant under this Section 12.2.1 shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, (i) keep a register for the registration
relating to each such participation, specifying such Participant’s name, address
and entitlement to payment of principal and interest with respect to such
participation and each transfer thereof and the name and address of each
transferee, and (ii) collect prior to the time such Participant receives
payments with respect to such participation, from each such Participant the
appropriate forms, certificates and statements described in Section 3.5 (and
updated as required by Section 3.5) as if such Participant were a Lender under
Section 3.5.

12.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.

12.2.3    Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3 (it
being understood that the documentation required under Section 3.5(e) shall be
delivered to the Lender who sells the participation), provided that (a) a
Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the Lender that sold the participating interest to
such Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (b) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender (it being understood that the documentation required under Section 3.5
shall be delivered to the participating Lender). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

12.2.4    No Participations to Borrower. No such participation shall be made to
the Borrower or any of its Affiliates or Subsidiaries.

 

103



--------------------------------------------------------------------------------

12.3    Assignments.

12.3.1    Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities (other than an Ineligible Institution)
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be evidenced by an agreement substantially in
the form of Exhibit B or in such other form as may be agreed to by the parties
thereto (each such agreement, an “Assignment Agreement”). Each such assignment
with respect to a Purchaser which is not a Lender or an Affiliate of a Lender or
an Approved Fund shall, unless otherwise consented to in writing by the
Borrower, the Administrative Agent and, in the case of an assignment in respect
of the Revolving Credit Facility, each LC Issuer and the Swing Line Lender, be
in an aggregate amount not less than $5,000,000 (in the case of an assignment in
respect of the Revolving Credit Facility) or $1,000,000 (in the case of an
assignment of Term Loans). The amount of the assignment shall be based on the
Outstanding Revolving Credit Exposure subject to the assignment, determined as
of the date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the Assignment Agreement.

12.3.2    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund (other than a Lender or Affiliate of a Lender or an
Approved Fund that becomes a Lender solely by means of the settlement of a
credit derivative) (which consent shall not be unreasonably withheld or delayed
and, in any event, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided that the consent of the Borrower shall not be required if
(a) a Default or Unmatured Default has occurred and is continuing or (b) if such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in credit
derivative transactions relating to the Loans; provided that the assignment
without the Borrower’s consent pursuant to clause (b) shall not increase the
Borrower’s liability under Section 3.5. The consent of the Administrative Agent
and, solely in the case of an assignment in respect of the Revolving Credit
Facility, the LC Issuers and the Swing Line Lender shall be required prior to
any assignment becoming effective. Any consent required under this
Section 12.3.2 shall not be unreasonably withheld or delayed.

12.3.3    Effect; Effective Date. Upon (a) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by Sections
12.3.1 and 12.3.2, and (b) payment of a $3,500 fee to the Administrative Agent
by the assigning Lender or the Purchaser for processing such assignment (unless
such fee is waived by the Administrative Agent or unless such assignment is made
to such assigning Lender’s Affiliate), such assignment shall become effective on
the effective date specified in such assignment. The Assignment Agreement shall
contain a representation and warranty by the Purchaser to the effect that none
of the funds, money, assets or other consideration used to make the purchase and
assumption of the Revolving Loan Commitment and Outstanding Revolving Credit
Exposure under the applicable Assignment Agreement constitutes “plan assets” as
defined under ERISA and that the rights, benefits and interests of the Purchaser
in and under the Loan Documents will not be “plan assets” under ERISA. On and
after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall (x) if a
Revolving Lender, be released with respect to the Revolving Loan Commitment and
Outstanding Revolving Credit Exposure assigned to such Purchaser and (y) if a
Term Lender, be

 

104



--------------------------------------------------------------------------------

released with respect to the Term Loans assigned to such Purchaser, in each case
without any further consent or action by the Borrower, the Lenders or the
Administrative Agent. In the case of an assignment covering all of the assigning
Lender’s rights, benefits and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
Loan Documents. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.3 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.3, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that, upon cancellation and
surrender to the Borrower of the Notes (if any) held by the transferor Lender,
new Notes or, as appropriate, replacement Notes are issued to such transferor
Lender, if applicable, and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Term Loans or Revolving Loan Commitments (or, if the Maturity Date
has occurred, their respective Outstanding Revolving Credit Exposure), as
applicable, as adjusted pursuant to such assignment.

12.3.4    Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and the Borrower hereby designates the
Administrative Agent to act in such capacity), shall maintain at one of its
offices in New York, New York a copy of each Assignment and Assumption delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, and the Term Loans and Revolving Loan Commitments of,
and principal amounts of and interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time and whether such Lender is an
original Lender or assignee of another Lender pursuant to an assignment under
this Section 13.3. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

12.3.5    No Assignments to Borrower. No such assignment shall be made to the
Borrower or any of its Affiliates or Subsidiaries.

12.4    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and the Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5    Tax Certifications. If any interest in any Loan Document is transferred
to any Transferee which is not organized under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).

 

105



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1    Notices; Effectiveness; Electronic Communication.

13.1.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 13.1.2), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

(a)    if to the Borrower, at the Borrower’s address or telecopier number set
forth on the signature page hereof;

(b)    if to the Administrative Agent or the Swing Line Lender or if the LC
Issuer is BTMU, (a) in the case of an Advance denominated in Dollars or Canadian
Dollars, at its address or telecopier number set forth on the signature page
hereof, (b) in the case of an Advance denominated in an Agreed Currency other
than Dollars or Canadian Dollars, at its address or telecopier number set forth
on the signature page hereof, with a copy to The Bank of Tokyo-Mitsubishi UFJ,
Ltd., 1221 Avenue of the Americas, New York, NY 10020, Attention: Lawrence Blat,
Telephone: 212-405-6621, Email: AgencyDesk@us.mufg.jp, and (c) in the case of
any other notice to be delivered hereunder, at its address or telecopier number
set forth on the signature page hereof;

(c)    if to a Lender or to any LC Issuer other than BTMU, to it at its address
(or telecopier number) set forth in its Administrative Questionnaire delivered
to the Administrative Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1.2 shall be effective as provided in Section 13.1.2.

13.1.2    Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower, on behalf of the Borrower, may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines; provided that such determination or approval may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

106



--------------------------------------------------------------------------------

13.2    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

13.3    Communications on Electronic Transmission System. The Borrower agrees
that the Administrative Agent may make communications available to the Lenders
by posting such communications on Debtdomain or a substantially similar
electronic transmission system (the “Platform”). THE PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

14.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

107



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LC ISSUER, ANY LENDER OR ANY HOLDER OF OBLIGATIONS TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER, ANY LENDER OR HOLDER OF OBLIGATIONS OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, ANY LC ISSUER, ANY LENDER OR HOLDER OF OBLIGATIONS
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT SITTING
IN NEW YORK, NEW YORK.

15.3    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC
ISSUER, EACH LENDER AND EACH HOLDER OF OBLIGATIONS HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE XVI

BORROWER GUARANTY

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Rate Management Obligations and Banking Services
Obligations of the Subsidiaries (collectively, the “Specified Ancillary
Obligations”). The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may

 

108



--------------------------------------------------------------------------------

be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Specified Ancillary
Obligation.

The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Rate Management Transaction or
otherwise; (b) any extension or renewal of any of the Specified Ancillary
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any other Loan
Document, any Banking Services Agreement, any Rate Management Transaction or
other agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Specified Ancillary Obligations; (e) the failure of
any applicable Lender (or any of its Affiliates) to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Specified Ancillary Obligations, if any; (f) any
change in the corporate, partnership or other existence, structure or ownership
of any Subsidiary or any other guarantor of any of the Specified Ancillary
Obligations; (g) the enforceability or validity of the Specified Ancillary
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to any collateral securing the
Specified Ancillary Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Subsidiary or any other guarantor of
any of the Specified Ancillary Obligations, for any reason related to this
Agreement, any other Loan Document, any Banking Services Agreement, any Rate
Management Transaction, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by such
Subsidiary or any other guarantor of the Specified Ancillary Obligations, of any
of the Specified Ancillary Obligations or otherwise affecting any term of any of
the Specified Ancillary Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of the Borrower to
subrogation.

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, the LC Issuer or any Lender in favor of
any Subsidiary or any other Person.

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.

The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).

 

109



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon. The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Specified Ancillary
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Obligations.

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Guarantor to honor all of its obligations under the Guaranty in respect of
Specified Swap Obligations (provided, however, that the Borrower shall only be
liable under this paragraph for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this paragraph or
otherwise under this Article XVI voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The Borrower intends that this paragraph constitute, and this paragraph shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[The remainder of this page is intentionally blank]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuers, the Departing
Lender and the Administrative Agent have executed this Agreement as of the date
first above written.

 

PATTERSON COMPANIES, INC.,

as the Borrower

By:  

/s/ Ann B. Gugino

Name:   Ann B. Gugino Title:   Executive Vice President, Chief   Financial
Officer and Treasurer   1031 Mendota Heights Road   St. Paul, MN 55120  
Attention: Ann B. Gugino   Executive Vice President, Chief   Financial Officer
and Treasurer   Telephone: (651) 686-1600   FAX: (651) 686-8984   With a copy
to:   Attention: General Counsel   Telephone: (651) 686-1600   FAX:
(651) 686-8984

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually, as LC Issuer and the Swing
Line Lender, and as Administrative Agent By:  

/s/ Eric Hill

Name:   Eric Hill Title:   Authorized Signatory  

1251 Avenue of the Americas

New York, NY 10020

Attention: Lawrence Blat

Telephone: 212-405-6621

Email: Lblat@us.mufg.jp/

agencydesk@us.mufg.jp

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

individually, as a Lender and as Syndication Agent

By:  

/s/ Robert LaPorte

Name:   Robert LaPorte Title:   Senior Vice President Attention: Robert LaPorte

Telephone: 980-387-1282

FAX: 404-720-1599

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually, as a Lender and as Co-Documentation Agent

By:  

/s/ Christopher Salek

Name:   Christopher Salek Title:   Vice President Attention: Telephone:
312.732.6012 FAX: 312.429.4503

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

U.S. BANK National Association,

individually, as a Lender and as Co-Documentation Agent

By:  

/s/ Mila Yakovlev

Name:   Mila Yakovlev Title:   Vice President Attention: Mila Yakovlev
Telephone: (612) 303-3779 FAX: (612) 303-2265

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

individually, as a Lender and as Co-Documentation Agent

By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Director Attention: Andrea S. Chen Telephone:
704-383-3747 FAX:

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

FIFTH THIRD BANK

individually, as a Lender and as Co-Documentation Agent

By:  

/s/ Joshua N. Livingston

Name:   Joshua N. Livingston Title:   Duly Authorized Signatory Attention:
Joshua N. Livingston Telephone: (615) 687-8023 FAX: (615) 687-3067

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

individually, as a Lender and as Co-Documentation Agent

By:  

/s/ Scott MacVicar

Name:   Scott MacVicar Title:   Authorized Signatory Attention: Azza El-Zoghby

Global Loans Administration

Telephone: (416) 955-6569 FAX: (212) 428-2372

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Brittany Mondane

Name:   Brittany Mondane Title:   Second Vice President Attention: Telephone:
(312) 444-4665 FAX: (312) 557-1425

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
and will not be a party to this Agreement. CITIZENS BANK, N.A., as a Departing
Lender (and solely with respect to Section 1.04 of the Agreement) By  

/s/ Mark Guyeski

Name:   Mark Guyeski Title:   AVP- Portfolio Management

 

Signature Page to Amended and Restated Credit Agreement

Patterson Companies, Inc.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

Commitments

 

Lender

   Amount of
Revolving Loan
Commitment      % of Aggregate
Revolving Loan
Commitment     Amount of
Outstanding
Initial
Term Loans      % of Initial Term
Loans  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 145,000,000.00         19.3333333333 %    $ 61,050,000.00        
20.6896551724 % 

Bank of America, N.A.

   $ 145,000,000.00         19.3333333333 %    $ 61,050,000.00        
20.6896551724 % 

JPMorgan Chase Bank, N.A.

   $ 95,000,000.00         12.6666666667 %    $ 40,700,000.00        
13.7931034483 % 

U.S. Bank National Association

   $ 95,000,000.00         12.6666666667 %    $ 40,700,000.00        
13.7931034483 % 

Wells Fargo Bank, National Association

   $ 95,000,000.00         12.6666666667 %    $ 40,700,000.00        
13.7931034483 % 

Fifth Third Bank

   $ 75,000,000.00         10.0000000000 %    $ 20,350,000.00        
6.8965517241 % 

Royal Bank of Canada

   $ 75,000,000.00         10.0000000000 %    $ 20,350,000.00        
6.8965517241 % 

The Northern Trust Company

   $ 25,000,000.00         3.3333333333 %    $ 10,175,000.00        
3.4482758621 %    

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 750,000,000.00         100.000000000 %    $ 295,075,000.00        
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Applicable

Margin

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status     Level VI
Status  

Eurocurrency Rate

     1.000 %      1.125 %      1.250 %      1.500 %      1.750 %      2.000 % 

Floating Rate

     0.000 %      0.125 %      0.250 %      0.500 %      0.750 %      1.000 % 

 

Applicable

Fee Rate

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status     Level VI
Status  

Commitment Fee

     0.150 %      0.175 %      0.200 %      0.250 %      0.300 %      0.350 % 

The Applicable Margin shall be Level IV Status until the delivery of the
Financials for the first fiscal quarter ending after the Closing Date. The
Applicable Fee Rate shall be Level IV Status until the delivery of the
Financials for the first fiscal quarter ending after the Closing Date.

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 2.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (iii) the Leverage Ratio is less than 3.00 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (iii) the Leverage Ratio is less than 3.50 to 1.00.

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials. If the Borrower
fails to



--------------------------------------------------------------------------------

deliver the Financials to the Administrative Agent at the time required pursuant
to Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five days after such Financials are so delivered.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the LC Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the LC Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the LC Issuer, as the case may be, under Section 2.12, 2.24.4 or
2.24.6 or under Article VII. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.